Case 2:20-cv-13134-LVP-RSW ECF No. 6-4, PageID.1228 Filed 11/29/20 Page 1 of 77




                            EXHIBIT 4
Case 2:20-cv-13134-LVP-RSW ECF No. 6-4, PageID.1229 Filed 11/29/20 Page 2 of 77




                                  STATE OF MICHIGAN

               IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE


 CHERYL A. COSTANTINO and EDWARD P.                       COMPLAINT AND
 McCALL, Jr.,                                             APPLICATION FOR SPECIAL
                    Plaintiff,                            LEAVE TO FILE QUO
                                                          WARRANTO COMPLAINT
 -vs-
                                                          EXPEDITED CONSIDERATION
 CITY OF DETROIT; DETROIT ELECTION                        REQUESTED
 COMMISSION; JANICE M. WINFREY, in
 her official capacity as the CLERK OF THE                FILE NO: 20-                 -AW
 CITY OF DETROIT and the Chairperson of
 the DETROIT ELECTION COMMISSION;                         JUDGE
 CATHY M. GARRETT, in her official
 capacity as the CLERK OF WAYNE
 COUNTY; and the WAYNE COUNTY
 BOARD OF CANVASSERS,

                             Defendants.
                                                   /

 David A. Kallman                   (P34200)
 Erin E. Mersino                    (P70886)
 Jack C. Jordan                     (P46551)
 Stephen P. Kallman                 (P75622)
 GREAT LAKES JUSTICE CENTER
 Attorneys for Plaintiff
 5600 W. Mount Hope Hwy.
 Lansing, MI 48917
 (517) 322-3207/Fax: (517) 322-3208


   There is no other pending or resolved civil action arising out of the same transaction or
                           occurrence as alleged in the complaint.




                                                                                   EXHIBIT 3
Case
Case2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                   6-4, PageID.1230
                                        PageID.274 Filed
                                                    Filed11/11/20
                                                          11/29/20 Page
                                                                    Page33ofof77
                                                                               77




                           APPLICATION FOR SPECIAL LEAVE TO FILE
                                 QUO WARRANTO COMPLAINT

          NOW COMES the above-named Plaintiffs, CHERYL A. COSTANTINO AND EDWARD P.

 MCCALL, JR., by and through their attorneys, GREAT LAKES JUSTICE CENTER, and for their

 application for leave to file a complaint for quo warranto relief, and for their complaint, hereby

 states as follows:

        1.      Pursuant to MCL 600.4545(2), Plaintiffs respectfully request that this Honorable

 Court grant them special leave to file Counts II and III of this complaint for quo warranto for all

 the reasons as stated in their complaint, motion for temporary restraining order, supporting

 affidavits, exhibits, and accompanying brief, which are all incorporated herein by reference.

        2.      Plaintiffs request this relief as recognized in Shoemaker v City of Southgate, 24

 Mich App 676, 680 (1970).

        WHEREFORE, Plaintiffs request that his application for special leave to file Counts II and

 III of this complaint for quo warranto relief be granted and that this Honorable Court grant such

 other and further relief as appropriate.

 Dated: November 8, 2020.                             /s/ David A. Kallman
                                                      David A. Kallman                   (P34200)
                                                      Attorney for Plaintiffs


                                             COMPLAINT

        NOW COMES the above-named Plaintiffs, CHERYL A. COSTANTINO AND EDWARD P.

 MCCALL, JR. (hereinafter “Plaintiff”), by and through their attorneys, GREAT LAKES JUSTICE

 CENTER, and for their Complaint hereby states as follows:

                                            INTRODUCTION

        1.      The election was held on November 3, 2020 and approximately 850,000 votes were




                                                                                         EXHIBIT 3
Case
Case2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                   6-4, PageID.1231
                                        PageID.275 Filed
                                                    Filed11/11/20
                                                          11/29/20 Page
                                                                    Page44ofof77
                                                                               77




 reported as cast in Wayne County, Michigan.

        2.        Plaintiff brings this action to raise numerous issues of fraud and misconduct that

 occurred in order to protect the rights of all voters in Michigan, especially Wayne County.

        3.        In summary, this Complaint raises numerous instances of fraud, including, but not

 limited to:

               a. Defendants systematically processed and counted ballots from voters whose name

                  failed to appear in either the Qualified Voter File (QVF) or in the supplemental

                  sheets. When a voter’s name could not be found, the election worker assigned the

                  ballot to a random name already in the QVF to a person who had not voted.

               b. Defendants instructed election workers to not verify signatures on absentee ballots,

                  to backdate absentee ballots, and to process such ballots regardless of their validity.

               c. After election officials announced the last absentee ballots had been received,

                  another batch of unsecured and unsealed ballots, without envelopes, arrived in trays

                  at the TCF Center. There were tens of thousands of these absentee ballots, and

                  apparently every ballot was counted and attributed only to Democratic candidates.

               d. Defendants instructed election workers to process ballots that appeared after the

                  election deadline and to falsely report that those ballots had been received prior to

                  November 3, 2020 deadline.

               e. Defendants systematically used false information to process ballots, such as using

                  incorrect or false birthdays. Many times, the election workers inserted new names

                  into the QVF after the election and recorded these new voters as having a birthdate

                  of 1/1/1900.

               f. On a daily basis leading up to the election, City of Detroit election workers and




                                                                                             EXHIBIT 3
Case
Case2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                   6-4, PageID.1232
                                        PageID.276 Filed
                                                    Filed11/11/20
                                                          11/29/20 Page
                                                                    Page55ofof77
                                                                               77




                employees coached voters to vote for Joe Biden and the Democrat party. These

                workers and employees encouraged voters to do a straight Democrat ballot. These

                election workers and employees went over to the voting booths with voters in order

                to watch them vote and coach them for whom to vote.

             g. Unsecured ballots arrived at the TCF Center loading garage, not in sealed ballot

                boxes, without any chain of custody, and without envelopes.

             h. Defendant election officials and workers refused to record challenges to their

                processes and removed challengers from the site if they politely voiced a challenge.

             i. After poll challengers started discovering the fraud taking place at the TCF Center,

                Defendant election officials and workers locked credentialed challengers out of the

                counting room so they could not observe the process, during which time tens of

                thousands of ballots were processed.

             j. Defendant election officials and workers allowed ballots to be duplicated by hand

                without allowing poll challengers to check if the duplication was accurate. In fact,

                election officials and workers repeatedly obstructed poll challengers from

                observing. Defendants permitted thousands of ballots to be filled out by hand and

                duplicated on site without oversight from poll challengers.

                           PARTIES, JURISDICTION, AND VENUE

        4.      Plaintiff Cheryl A. Costantino is a resident of Wayne County, voted in the

 November 3, 2020 election, and was a poll challenger.

        5.      Plaintiff Edward P. McCall, Jr. is a resident of Wayne County, voted in the

 November 3, 2020 election, and was a poll challenger.

        6.      Defendant City of Detroit is a municipality located in Wayne County tasked with




                                                                                         EXHIBIT 3
Case
Case2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                   6-4, PageID.1233
                                        PageID.277 Filed
                                                    Filed11/11/20
                                                          11/29/20 Page
                                                                    Page66ofof77
                                                                               77




 the obligation to hold all elections in a fair and legal manner.

            7.    Defendant Election Commission is a department of the City of Detroit.

            8.    Janice M. Winfrey, in her official capacity, is Clerk of the Defendant City of Detroit

 and the Chairman of the Defendant Detroit City Election Commission and is the city official who

 oversees and supervises all elections in the City of Detroit.

            9.    Cathy M. Garrett, in her official capacity, is the Clerk of Defendant Wayne County,

 and is the county official who oversees and supervises all elections in Wayne County.

            10.   Defendant Wayne County Board of Canvassers is the appointed body that is

 responsible for canvassing the votes cast within the county they serve. The Board members certify

 elections for all local, countywide and district offices which are contained entirely within the

 county they serve.

            11.   This action is properly filed in Wayne County Circuit Court pursuant to MCR

 3.306(A)(2), Mich. Const. art. 2, sec. 4, par. 1(h), MCL 600.4545, and MCL 600.605. Venue is

 proper pursuant to MCR 3.306(D).

                                    GENERAL ALLEGATIONS

            12.   Wayne County used the TCF Center in downtown Detroit to consolidate, collect,

 and tabulate all of the ballots for the County.

            13.   The TCF Center was the only facility within Wayne County authorized to count the

 ballots.

                             Forging Ballots on the Qualified Voter List

            14.   An attorney and former Michigan Assistant Attorney General was a certified poll

 challenger at the TCF Center (Exhibit A – Affidavit of Zachary Larsen).

            15.   As Mr. Larsen watched the process, he was concerned that ballots were being




                                                                                            EXHIBIT 3
Case
Case2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                   6-4, PageID.1234
                                        PageID.278 Filed
                                                    Filed11/11/20
                                                          11/29/20 Page
                                                                    Page77ofof77
                                                                               77




 processed without confirmation that the voter was an eligible voter in the poll book because of

 information he had received from other poll challengers (Exhibit A).

        16.     Mr. Larsen reviewed the running list of scanned in ballots in the computer system,

 where it appeared that the voter had already been counted as having voted. An official operating

 the computer then appeared to assign this ballot to a different voter as he observed a completely

 different name that was added to the list of voters at the bottom of a running tab of processed

 ballots on the right side of the screen (Exhibit A).

        17.     Mr. Larsen was concerned that this practice of assigning names and numbers

 indicated that a ballot was being counted for a non-eligible voter who was not in either the poll

 book or the supplemental poll book. From his observation of the computer screen, the voters were

 not in the official poll book. Moreover, this appeared to be the case for the majority of the voters

 whose ballots he personally observed being scanned (Exhibit A).

        18.     Because of Mr. Larsen’s concern, he stepped behind the table and walked over to a

 spot behind where the first official was conducting her work. Understanding health concerns due

 to COVID-19, he attempted to stand as far away from this official as he reasonably could while

 also being able to visually observe the names on the supplemental poll book and on the envelopes

 (Exhibit A).

        19.     As soon as Mr. Larsen moved to a location where he could observe the process by

 which the first official at this table was confirming the eligibility of the voters to vote, the first

 official immediately stopped working and glared at him. He stood still until she began to loudly

 and aggressively tell him that he could not stand where he was standing. She indicated that he

 needed to remain in front of the computer screen where he could not see what the worker was

 doing (Exhibit A).




                                                                                           EXHIBIT 3
Case
Case2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                   6-4, PageID.1235
                                        PageID.279 Filed
                                                    Filed11/11/20
                                                          11/29/20 Page
                                                                    Page88ofof77
                                                                               77




         20.     Both officials then began to tell Mr. Larsen that because of COVID, he needed to

 be six feet away from the table. He responded that he could not see and read the supplemental poll

 book from six feet away, and that he was attempting to keep his distance to the extent possible

 (Exhibit A).

         21.     Just minutes before at another table, a supervisor had explained that the rules

 allowed Mr. Larsen to visually observe what he needed to see and then step back away. Likewise,

 on Election Day, he had been allowed to stand at equivalent distance from poll books in Lansing

 and East Lansing precincts without any problem. With this understanding, he remained in a

 position to observe the supplemental poll book (Exhibit A).

         22.     Both officials indicated that Mr. Larsen could not remain in a position that would

 allow him to observe their activities; the officials indicated they were going to get their supervisor

 (Exhibit A).

         23.     When the supervisor arrived, she reiterated that Mr. Larsen was not allowed to stand

 behind the official with the supplemental poll book, and he needed to stand in front of the computer

 screen. Mr. Larsen told her that was not true, and that he was statutorily allowed to observe the

 process, including the poll book (Exhibit A).

         24.     The supervisor then pivoted to arguing that Mr. Larsen was not six feet away from

 the first official. Mr. Larsen told her that he was attempting to remain as far away as he could while

 still being able to read the names on the poll book (Exhibit A).

         25.     The supervisor then stood next to the chair immediately to the left of the first

 official and indicated that Mr. Larsen was “not six feet away from” the supervisor and that she

 intended to sit in the chair next to the official with the poll book, so he would need to leave (Exhibit

 A).




                                                                                             EXHIBIT 3
Case
Case2:20-cv-13134-LVP-RSW
     1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                   6-4, PageID.1236
                                        PageID.280 Filed
                                                    Filed11/11/20
                                                          11/29/20 Page
                                                                    Page99ofof77
                                                                               77




        26.     This supervisor had not been at the table at any time during the process, and she

 had responsibility for numerous ACVBs. Further, the supervisor’s choice of chairs was

 approximately three feet to the left of the first official and therefore in violation of the six-foot

 distance rule (Exhibit A).

        27.     Accordingly, Mr. Larsen understood that this was a ruse to keep him away from a

 place where he could observe the confirmation of names in the supplemental poll book. The

 supervisor began to repeatedly tell him that he “needed to leave” so he responded that he would

 go speak with someone else and fill out a challenge form (Exhibit A).

        28.     After Mr. Larsen observed and uncovered the fraud that was taking place and had

 the confrontation with the supervisor, he left the counting room to consult with another attorney

 about the matter around 1:30 p.m. to 2:00 p.m. (Exhibit A).

        29.     It was at this point that election officials stopped permitting any further poll

 challengers to enter the counting room, including Mr. Larsen (Exhibit A).

        30.     Election officials never allowed Mr. Larsen to re-enter the counting room to fulfill

 his duties as a poll challenger after he had discovered the fraud which was taking place.

                         Illegal Voter Coaching and Identification Issues

        31.     An election employee with the City of Detroit was working at a polling location for

 approximately three weeks prior to the election. This City of Detroit employee directly observed,

 on a daily basis, other City of Detroit election workers and employees coaching voters to vote for

 Joe Biden and the Democrat party. This employee witnessed these workers and employees

 encouraging voters to do a straight Democrat ballot and witnessed these election workers and

 employees going over to the voting booths with voters in order to watch them vote and coach them

 for whom to vote (Exhibit B – Affidavit of Jessy Jacob).




                                                                                          EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1237
                                         PageID.281 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page10
                                                                          10ofof77
                                                                                 77




           32.   During the last two weeks while this same employee was working at the polling

 location, she was specifically instructed by her supervisor never to ask for a driver’s license or any

 photo I.D. when a person was trying to vote (Exhibit B).

                                     Changing Dates on Ballots

           33.   All absentee ballots that existed were required to be inputted into the QVF system

 by 9:00 p.m. on November 3, 2020. This was required to be done in order to have a final list of

 absentee voters who returned their ballots prior to 8:00 p.m. on November 3, 2020. In order to

 have enough time to process the absentee ballots, all polling locations were instructed to collect

 the absentee ballots from the drop-box once every hour on November 3, 2020 (Exhibit B).

           34.   On November 4, 2020, a City of Detroit election worker was instructed to

 improperly pre-date the absentee ballots receive date that were not in the QVF as if they had been

 received on or before November 3, 2020. She was told to alter the information in the QVF to

 falsely show that the absentee ballots had been received in time to be valid. She estimates that this

 was done to thousands of ballots (Exhibit B).

                                        Illegal Double Voting

           35.   The election employee observed a large number of people who came to the satellite

 location to vote in-person, but they had already applied for an absentee ballot. These people were

 allowed to vote in-person and were not required to return the mailed absentee ballot or sign an

 affidavit that the voter lost the mailed absentee ballot (Exhibit B).

           36.   This would permit a person to vote in person and also send in his/her absentee

 ballot.

           37.   Prior to the election, the Michigan Secretary of State sent ballot applications to

 deceased residents and to non-residents of the State of Michigan.




                                                                                           EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1238
                                         PageID.282 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page11
                                                                          11ofof77
                                                                                 77




                                    First Round of New Ballots

           38.   At approximately 4:00 a.m. on November 4, 2020, tens of thousands of ballots were

 suddenly brought into the counting room through the back door (Exhibit C – Affidavit of Andrew

 Sitto).

           39.   These new ballots were brought to the TCF Center by vehicles with out-of-state

 license plates (Exhibit C).

           40.   It was observed that all of these new ballots were cast for Joe Biden (Exhibit C).

                                   Second Round of New Ballots

           41.   The ballot counters were required to check every ballot to confirm that the name on

 the ballot matched the name on the electronic poll list; this was the list of all persons who had

 registered to vote on or before November 1, 2020 and is often referred to as the QVF (Exhibit D -

 Affidavit of Bob Cushman)

           42.   The ballot counters were also provided with Supplemental Sheets which had the

 names of all persons who had registered to vote on either November 2, 2020 or November 3, 2020

 (Exhibit C).

           43.   The validation process for a ballot requires the name on the ballot to be matched

 with a registered voter on either the QVF or the Supplemental Sheets.

           44.   At approximately 9:00 p.m. on Wednesday, November 4, 2020, numerous boxes of

 ballots were brought to TCF Center (Exhibit D).

           45.   Upon information and belief, the Wayne County Clerk’s office instructed the ballot

 counters to use the date of birth of January 1, 1900 on all of these newly appearing ballots.

           46.   None of the names of these new ballots corresponded with any registered voter on




                                                                                          EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1239
                                         PageID.283 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page12
                                                                          12ofof77
                                                                                 77




 the QVF or the Supplemental Sheets (Exhibit D).

        47.     Despite election rules that required that all absentee ballots be inputted into the

 QVF system before 9:00 p.m. on November 3, 2020 (Exhibit B), the election workers inputted all

 of these new ballots into the QVF and manually added each voter to the list after 9:00 p.m. (Exhibit

 D).

        48.     Upon information and belief, the vast majority of these new ballots indicated the

 voter’s date of birth as January 1, 1900 entered into the QVF (Exhibit D).

        49.     These newly received ballots were either fraudulent or apparently cast by persons

 who were not registered to vote prior to the polls closing at 8:00 p.m. on November 3, 2020.

                                No Transparency - Denied Access

        50.     Numerous election challengers were denied access to observe the counting process

 by the Defendants.

        51.     After denying access to the counting rooms, election officials used large pieces of

 cardboard to block the windows to the counting room thereby preventing anyone from watching

 the ballot counting process (Exhibit C).

                                    Qualified Voter File Access

        52.     Whenever an absentee vote application or in-person absentee voter registration was

 finished, election workers were instructed to input the voter’s name, address, and date of birth into

 the QVF system (Exhibit B).

        53.     The QVF system can be accessed and edited by any election processor with proper

 credentials in the State of Michigan at any time and from any location with internet access (Exhibit

 B).

        54.     This access permits anyone with the proper credentials to edit when ballots were




                                                                                          EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1240
                                         PageID.284 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page13
                                                                          13ofof77
                                                                                 77




 sent, received, and processed from any location with internet access (Exhibit B).

        55.     Many of the counting computers within the counting room had icons that indicated

 that they were connected to the internet (Exhibit F – Affidavit of Patrick J. Colbeck).

                                    Absentee Ballot Signatures

        56.     Whenever a person requested an absentee ballot either by mail or in-person, that

 person was required to sign the absentee voter application.

        57.     When the voter returned his/her absentee ballot to be counted, the voter was

 required to sign the outside of the envelope that contained the ballot.

        58.     Election officials who process absentee ballots are required to compare the

 signature on the absentee ballot application with the signature on the absentee ballot envelope.

        59.     Election officials at the TCF Center instructed workers to never validate or compare

 the signatures on absentee applications and the absentee envelopes to ensure their authenticity and

 validity (Exhibit B).

                                         Unsecured Ballots

        60.     A poll challenger witnessed tens of thousands of ballots being delivered to the TCF

 Center that were not in any approved, sealed, or tamper-proof container (Exhibit E – Affidavit of

 Daniel Gustafson).

        61.     Large quantities of ballots were delivered to the TCF Center in what appeared to

 be mail bins with open tops (Exhibit E).

        62.     Contrary to law, these ballot bins and containers did not have lids, were not sealed,

 and did not have the capability of having a metal seal (Exhibit E).

       COUNT I – CONSTITUTIONAL RIGHT TO ACCURACY AND INTEGRITY OF ELECTIONS
           MICHIGAN CONSTITUTION – ARTICLE 2, SECTION 4, PARAGRAPH 1(H)

        63.     Paragraphs 1 through 62 are hereby incorporated by reference as if fully restated




                                                                                           EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1241
                                         PageID.285 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page14
                                                                          14ofof77
                                                                                 77




 herein.

           64.    Plaintiff brings this action to vindicate his constitutional right to a free and fair

 election ensuring the accuracy and integrity of the process pursuant to the Michigan Constitution,

 art. 2, sec. 4, par. 1(h), which states all Michigan citizens have:

                  The right to have the results of statewide elections audited, in such
                  a manner as prescribed by law, to ensure the accuracy and integrity
                  of elections.

           65.    The Mich. Const., art. 2, sec. 4, further states, “All rights set forth in this subsection

 shall be self-executing. This subsection shall be liberally construed in favor of voters' rights in

 order to effectuate its purposes.”

           66.    Based upon all the allegations of fraud, statutory violations, and other misconduct,

 as stated herein and in the attached affidavits, it is necessary to enjoin the certification of the

 election results pending a full investigation and court hearing, and to order an independent audit

 of the November 3, 2020 election to ensure the accuracy and integrity of the election.

                 COUNT II – STATUTORY QUO WARRANTO CLAIM – ELECTION FRAUD
                                 MCL 600.4545(2); MCL 168.861

           67.    Paragraphs 1 through 66 are hereby incorporated by reference as if fully restated

 herein.

           68.    MCL 600.4545(2) permits an action to request the issuance of a writ of quo

 warranto if the action is brought within 30 days after the election upon the request of “any citizen

 of the county by special leave of the court or a judge thereof.”

           69.    The statute also requires this action to “be brought against the municipality wherein

 such fraud or error is alleged to have been committed.”

           70.    Quo Warranto may be brought to remedy fraudulent or illegal voting or tampering

 with ballots or ballot boxes before a recount pursuant to MCL 168.861, which states,




                                                                                                EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1242
                                         PageID.286 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page15
                                                                          15ofof77
                                                                                 77




                    For fraudulent or illegal voting, or tampering with the ballots or
                    ballot boxes before a recount by the board of county canvassers, the
                    remedy by quo warranto shall remain in full force, together with any
                    other remedies now existing.

           71.      Based upon the allegations contained herein, material fraud or error occurred in this

 election so that the outcome of the election was affected.

           72.      Based upon the above allegations of fraud, statutory violations, and other

 misconduct, as stated herein and in the attached affidavits, it is necessary to issue a writ of quo

 warranto and order appropriate relief, including, but not limited to, enjoining the certification of

 the election results pending a full investigation and court hearing, ordering a recount of the election

 results, or voiding the election and ordering a new election, to remedy the fraud.

                 COUNT III – COMMON LAW QUO WARRANTO CLAIM – ELECTION FRAUD

           73.      Paragraphs 1 through 72 are hereby incorporated by reference as if fully restated

 herein.

           74.      MCR 3.306(B)(2) permits an action to request the issuance of a writ of quo

 warranto.

           75.      An application to proceed by quo warranto must disclose sufficient facts and

 grounds and sufficient apparent merit to justify further inquiry.

           76.      Quo warranto is warranted whenever it appears that material fraud or error has been

 committed at any election. This type of action is brought to challenge the validity of the election

 itself. Barrow v Detroit Mayor, 290 Mich App 530, 543 (2010). For all the reasons stated herein

 and in the attached affidavits, material fraud or error was committed during the election.

           77.      This Quo Warranto claim is brought to remedy fraudulent or illegal voting or

 tampering with ballots or ballot boxes.

           78.      Based upon the allegations contained herein, material fraud or error occurred in this




                                                                                             EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1243
                                         PageID.287 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page16
                                                                          16ofof77
                                                                                 77




 election so that the outcome of the election was affected.

           79.    Based upon the above allegations of fraud, statutory violations, and other misconduct, as

 stated herein and in the attached affidavits, it is necessary to issue a writ of quo warranto and order

 appropriate relief, including, but not limited to, enjoining the certification of the election results

 pending a full investigation and court hearing, ordering a recount of the election results, or voiding the

 election and ordering a new election, to remedy the fraud.

                             COUNT IV – EQUAL PROTECTION VIOLATION
                                      Mich Const, art I, § 2.

           80.    Paragraphs 1 through 79 are hereby incorporated by reference as if fully restated

 herein.

           81.    The Equal Protection Clause of the Michigan Constitution provides that “[n]o

 person shall be denied the equal protection of the laws; nor shall any person be denied the

 enjoyment of his civil or political rights.” Mich Const, art I, § 2.

           82.    The right to vote is a fundamental civil right and a political right.

           83.    The Equal Protection Clause forbids election officials granting the right to vote on

 equal terms but later devaluing a person’s vote through failing to use specific standards and

 uniform rules.

           84.    Only specific standards and uniform rules provide sufficient guarantees of equal

 treatment.

           85.    Every person has the right to vote, with their vote counted as one vote, and not have

 his or her vote diluted and voided out by the counting of an illegal vote.

           86.    Defendants handling of the election, as described above and as described in the

 attached affidavits, establish how rampant and systemic fraud devalued and diluted Plaintiff’s civil

 and political rights.




                                                                                               EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1244
                                         PageID.288 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page17
                                                                          17ofof77
                                                                                 77




           87.   The illegal procedures, illegal standards, and illegal treatment of the ballots and the

 counting of ballots in Wayne County and in Detroit employed by Defendants unconstitutionally

 burden the fundamental right to vote.

           88.   Defendants have no legitimate interest in counting illegal and improper ballots,

 counting ballots more than once, illegally correcting and improperly duplicating ballots, adding

 false birthdates and voter information to ballots, and improperly handling the collection and

 counting of ballots in a way that dilutes and cancels out rightfully and properly cast votes.

           89.   Based upon the above allegations of fraud, statutory violations, and other

 misconduct, as stated herein and in the attached affidavits, it is necessary to order appropriate

 relief, including, but not limited to, enjoining the certification of the election results pending a full

 investigation and court hearing, ordering a recount of the election results, or voiding the election

 and ordering a new election, to remedy the fraud.

                       COUNT V – STATUTORY ELECTION LAW VIOLATIONS

           90.   Paragraphs 1 through 89 are hereby incorporated by reference as if fully restated

 herein.

                                     Violation of MCL 168.765a.

           91.   Absent voter ballots must only be counted when “at all times” there is “at least

 1 election inspector from each major political party.” MCL 168.765a.

           92.   Per eyewitness accounts described in this Complaint and its attached sworn

 affidavits, Defendants habitually and systematically disallowed election inspectors from the

 Republican party, including Plaintiff, to be present in the voter counting place and refused

 access to election inspectors from the Republican party, including Plaintiff, to be within a

 close enough distance from the absent voter ballots to be able to see for whom the ballots were




                                                                                              EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1245
                                         PageID.289 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page18
                                                                          18ofof77
                                                                                 77




 cast.

         93.   Defendants refused entry to official election inspectors from the Republican

 party, including Plaintiff, into the counting place to observe the counting of absentee voter

 ballots. Defendants even physically blocked and obstructed election inspectors from the

 Republican party, including Plaintiff, by adhering large pieces of cardboard to the transparent

 glass doors so the counting of absent voter ballots was not viewable.

                                  Violation of MCL 168.733

         94.   MCL 168.733 requires:

               (1) The board of election inspectors shall provide space for the
               challengers within the polling place that enables the challengers to
               observe the election procedure and each person applying to vote. A
               challenger may do 1 or more of the following:
                       (a) Under the scrutiny of an election inspector, inspect
               without handling the poll books as ballots are issued to electors and
               the electors' names being entered in the poll book.
                       (b) Observe the manner in which the duties of the election
               inspectors are being performed.
                       (c) Challenge the voting rights of a person who the
               challenger has good reason to believe is not a registered elector.
                       (d) Challenge an election procedure that is not being
               properly performed.
                       (e) Bring to an election inspector's attention any of the
               following:
                       (i) Improper handling of a ballot by an elector or election
               inspector.
                       (ii) A violation of a regulation made by the board of election
               inspectors pursuant to section 742.
                       (iii) Campaigning being performed by an election inspector
               or other person in violation of section 744.
                       (iv) A violation of election law or other prescribed election
               procedure.
                       (f) Remain during the canvass of votes and until the
               statement of returns is duly signed and made.
                       (g) Examine without handling each ballot as it is being
               counted.
                       (h) Keep records of votes cast and other election procedures
               as the challenger desires.




                                                                                        EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1246
                                         PageID.290 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page19
                                                                          19ofof77
                                                                                 77




                       (i) Observe the recording of absent voter ballots on voting
                 machines.

           95.   Per eyewitness accounts described in this Complaint and its attached sworn

 affidavits, Defendants habitually and systematically failed to provide space for election

 inspectors from the Republican party, including Plaintiff, to observe election procedure,

 failed to allow the inspection of poll books, failed to share the names of the electors being

 entered in the poll books, failed to allow the examination of each ballot as it was being

 counted, and failed to keep records of obvious and observed fraud.

           96.   Poll challengers, including Plaintiff, observed election workers and supervisors

 writing on ballots themselves to alter them, apparently manipulating spoiled ballots by hand

 and then counting the ballots as valid, counting the same ballot more than once, adding

 information to incomplete affidavits accompanying absentee ballots, counting absentee

 ballots returned late, counting unvalidated and unreliable ballots, and counting the ballots of

 “voters” who had no recorded birthdates and were not registered in the State’s Qualified Voter

 File or on any Supplemental voter lists.

           97.   Michigan law requires that in order to register as an absentee voter, the application

 must be made in writing and received by the clerk by 5pm on the Friday before the election.

                                   Violation of MCL 168.765(5)

           98.   Michigan election law, MCL 168.765(5), requires Defendants to post the following

 absentee voting information anytime an election is conducted which involves a state or federal

 office:

                 a.     The clerk must post before 8:00 a.m. on Election Day: 1) the
                 number of absent voter ballots distributed to absent voters 2) the
                 number of absent voter ballots returned before Election Day and 3)
                 the number of absent voter ballots delivered for processing.




                                                                                          EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1247
                                         PageID.291 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page20
                                                                          20ofof77
                                                                                 77




                 b.      The clerk must post before 9:00 p.m. on Election Day: 1) the
                 number of absent voter ballots returned on Election Day 2) the
                 number of absent voter ballots returned on Election Day which were
                 delivered for processing 3) the total number of absent voter ballots
                 returned both before and on Election Day and 4) the total number of
                 absent voter ballots returned both before and on Election Day which
                 were delivered for processing.
                 c.      The clerk must post immediately after all precinct returns are
                 complete: 1) the total number of absent voter ballots returned by
                 voters and 2) the total number of absent voter ballots received for
                 processing.

         99.     Upon information and belief, Defendants failed to post by 8:00 a.m. on Election

 Day the number of absentee ballots distributed to absent voters and failed to post before 9:00 p.m.

 the number of absent voters returned before on Election Day.

         100.    Per Michigan Election law, all absentee voter ballots must be returned to the clerk

 before polls close at 8pm. MCL 168.764a. Any absentee voter ballots received by the clerk after

 the close of the polls on election day will not be counted.

         101.    Michigan allows for early counting of absentee votes prior to the closings of the

 polls for large jurisdictions, such as the City of Detroit and Wayne County.

         102.    Upon information and belief, receiving tens of thousands additional absentee

 ballots in the early morning hours after election day and after the counting of the absentee ballots

 had concluded, without proper oversight, with tens of thousands of ballots attributed to just one

 candidate, Joe Biden, indicates Defendants failed to follow proper election protocol.

         103.    Based upon the above allegations of fraud, statutory violations, and other

 misconduct, as stated herein and in the attached affidavits, it is necessary to order appropriate

 relief, including, but not limited to, enjoining the certification of the election results pending a full

 investigation and court hearing, ordering a recount of the election results, or voiding the election

 and ordering a new election, to remedy the fraud.




                                                                                              EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1248
                                         PageID.292 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page21
                                                                          21ofof77
                                                                                 77




          WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

        A.      issue an order requiring Defendants to conduct an independent and non-partisan

 audit to determine the accuracy and integrity of the November 3, 2020 election;

        B.      issue an ex-parte TRO prohibiting Defendants’ from certifying the election results

 or continuing to count ballots until this matter can be heard by the Court.

        C.      issue an preliminary injunction prohibiting Defendants’ from certifying the

 election results until this matter can be heard by the Court.

        D.      issue an order voiding the November 3, 2020 election results and order a new

 election to be held.

        E.      Issue a protective order as requested in the attached Motion for TRO.

        F.      grant such other and further relief as is equitable and just, and grant him costs,

 expenses and attorney fees incurred in having to bring this action.




                                                                                        EXHIBIT 3
             Case
              Case2:20-cv-13134-LVP-RSW
                   1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                                 6-4, PageID.1249
                                                      PageID.293 Filed
                                                                  Filed11/11/20
                                                                        11/29/20 Page
                                                                                  Page22
                                                                                       22ofof77
                                                                                              77




                      I HEREBY STATE AND AFFIRM THAT I HAVE HAD READ THE
               FOREGOING COMPLAINT AND THAT IT IS TRUE AND ACCURATE TO THE BEST
               OF MY INFORMATION, KNOWLEDGE, AND BELIEF.



     s...
               Dated: November 8, 2020.
,   ...,
     Q)
                                                          Cheryl A. Constantino, Plaintiff
    u
    .....u
     Q)


               Dated: November 8, 2020.
                                                          Edward P. McCall, Plaintiff
     (/)
     ::l
    ..--,
     (/)
     Q)
    .!<:
     rd
    ...:I

     s...
     Q)


               Prepared By:



               Isl David A. Kallman
               David A. Kallman           (P34200)
               Stephen P. Kallman         (P75622)
               Jack C. Jordan             (P46551)
               Erin E. Mersino            (P70886)
               Attorneys for Plaintiff




                                                     21
                                                                                             EXHIBIT 3
               Case
               Case2:20-cv-13134-LVP-RSW
                    1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                                  6-4, PageID.1250
                                                       PageID.294 Filed
                                                                   Filed11/11/20
                                                                         11/29/20 Page
                                                                                   Page23
                                                                                        23ofof77
                                                                                               77



                   I HEREBY STATE A�D AFFIR:'1 THAT I HA VE HAD READ THE
             FOREGOI:"iG COMPLAINT A�ID THAT IT IS TRL'E AND ACCURATE TO THE BEST
             OF MY �FOR'1ATION, KNO'\VLEDGE, AND BELIEF.



             Dated: November 8, 2020.                     (;)���
                                                          '---fheryl A. llitantino, Plaintiff
             Dated: November 8, 2020.
                                                           Edward P. McCall, Plaintiff



�
ca>
a>
             Prepared By:
u
 Q)
 0
�
 ::,
--,
 u,          Isl David A. Kallman
 a>
.:,t;
 ti)
             David A. Kallman           (P34200)
....J
             Stephen P. Kallman         (P75622)
16Q)
 �           Jack C. Jordan             (P46551)
(!)
             Erin E. Mersino            (P70886)
             Attorneys for Plaintiff




        ,.


                                                     21

                                                                                         EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1251
                                         PageID.295 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page24
                                                                          24ofof77
                                                                                 77




 EXHIBIT A




                                                                        EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1252
                                         PageID.296 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page25
                                                                          25ofof77
                                                                                 77




                                     STATE OF MICHIGAN

                   IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE


 CHERYL A. COSTANTINO and EDWARD P.                            AFFIDAVIT OF ZACHARY
 McCALL, JR.,                                                  LARSEN
                    Plaintiff,
                                                               FILE NO: 20-                   -AW
 -vs-
                                                               JUDGE
 CITY OF DETROIT; DETROIT ELECTION
 COMMISSION; JANICE M. WINFREY, in
 her official capacity as the CLERK OF THE
 CITY OF DETROIT and the Chairperson of
 the DETROIT ELECTION COMMISSION;
 CATHY M. GARRETT, in her official
 capacity as the CLERK OF WAYNE
 COUNTY; and the WAYNE COUNTY
 BOARD OF CANVASSERS,

                                Defendants.
                                                       /

 David A. Kallman                   (P34200)
 Erin E. Mersino                    (P70886)
 Jack C. Jordan                     (P46551)
 Stephen P. Kallman                 (P75622)
 GREAT LAKES JUSTICE CENTER
 Attorneys for Plaintiff
 5600 W. Mount Hope Hwy.
 Lansing, MI 48917
 (517) 322-3207/Fax: (517) 322-3208


                                            AFFIDAVIT
 The Affiant, Zachary Larsen, being first duly sworn, hereby deposes and states as follows:

         1.        My name is Zachary Larsen, I am over the age of eighteen, have personal

 knowledge of the facts stated in this Affidavit and, if sworn as a witness, I am competent to testify

 to these facts.




                                                                                          EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1253
                                         PageID.297 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page26
                                                                          26ofof77
                                                                                 77




           2.   I am an attorney in private practice and licensed in the State of Michigan. Prior to

 my entry into private practice, I served as an Assistant Attorney General for eight years from

 January 2012 through January 2020, where I was recognized with an award for the quality of my

 work and served the state on several high-priority litigation matters.

           3.   In September 2020, I volunteered to serve as a poll challenger for the Michigan

 Republic Party’s election day operations to ensure the integrity of the vote and conformity of the

 election process to the election laws of Michigan.

           4.   In preparation for my service, I attended an elections training, reviewed materials

 relating to the conduct of elections, and read pertinent sections of Michigan’s election law.

           5.   On Election Day, Tuesday, November 3, 2020, I served as a roving attorney and

 credentialed poll challenger with a group of attorneys and visited approximately 20-30 voting

 precincts in Lansing, East Lansing, and Williamston, Michigan to confirm that the election was

 conducted in accordance with law, and on a few occasions, to address complaints raised by specific

 voters.

           6.   During my visits to precincts on Election Day, I was allowed to visually inspect the

 poll book without touching it at every precinct where we asked to review it. In each instance, I was

 allowed to stand a respectful distance behind the election officials while remaining close enough

 to read relevant names and numbers.

           7.   The following day, on Wednesday, November 4, 2020, I arrived at the former Cobo

 Center, now known as the TCF Center, in Detroit, Michigan to serve as a poll challenger for the

 absent voter count occurring in Detroit and arrived between 9:30 and 9:45 a.m.




                                                                                         EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1254
                                         PageID.298 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page27
                                                                          27ofof77
                                                                                 77




          8.     Prior to my admission to the floor where the absent voter count was occurring, I

 received credentials from the Michigan Republican Party and further instruction regarding the

 process for handling ballots at absent voter counting boards (“AVCBs”).

          9.     Thereafter, I received a temperature scan from election officials that confirmed I

 did not have an elevated temperature. I arrived inside, and I was “checked in” by an election

 official who reviewed my driver’s license and confirmed my credentials and eligibility to serve as

 a challenger. I was admitted at approximately 10:30 a.m.

          10.    When I arrived at a counting table and began to observe the process, I noticed

 immediately that part of the process that was being implemented did not conform to what I had

 been told in my training and the materials that I had received.

          11.    Specifically, the information I had received described the process that was

 supposed to be occurring at the tables as follows.

          12.    A first election official would scan a ballot. If the scan did not confirm a voter in

 the poll book, that official would then check the voter against a paper copy “supplemental poll

 book.”

          13.    The official would then read the ballot number to a second election official and

 hand the ballot to that official, who would remove the ballot (while still in the secrecy sleeve) and

 confirm the ballot number. That second official would then hand the ballot (in the secrecy sleeve)

 to a third official who would tear the stub off of the ballot, and place the stub in a ballot stub

 envelope, then pass the remaining ballot to a fourth official.

          14.    The fourth official would then remove the ballot from the secrecy sleeve, flatten

 the ballot to ensure it was capable of processing, and visually inspect for rips, tears, or stains before

 placing the ballot in the “ballots to be tabulated box.” However, if that fourth official identified a




                                                                                              EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1255
                                         PageID.299 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page28
                                                                          28ofof77
                                                                                 77




 concern, she would place the ballot back in its envelope and into a “problem ballots” box that

 required additional attention to determine whether they would be processed and counted. A copy

 of a diagram that I had received on this process is attached as Exhibit A to this affidavit.

        15.     What I observed immediately was that the secrecy of the ballot was not being

 respected.

        16.      Instead, the second official at the table where I was observing was repeatedly

 placing her fingers into the secrecy sleeve to separate the envelope and visually peek into the

 envelopes in a way that would allow her to visually observe the ballot and identify some of the

 votes cast by the voter.

        17.     Sometimes, the third official whose job was merely to remove the stub from the

 ballot would likewise remove the ballot from the secrecy sleeve or otherwise peek to observe the

 ballot. Sometimes a ballot would be removed completely from the secrecy sleeve and then placed

 back inside and passed along this process.

        18.     I conferred regarding this issue with another challenger at a nearby table, and he

 indicated he had observed similar irregularities regarding the use of the secrecy sleeves.

        19.     When that challenger raised the issue with a supervisor, and he was immediately

 asked “why does it matter?” and “what difference does it make?”

        20.     Beyond the legal requirements for maintaining ballot secrecy, both of us were

 concerned that the violations of the secrecy of the ballot that we witnessed could be or were being

 used to manipulate which ballots were placed in the “problem ballots” box.

        21.     Later that morning, at another table, a challenger identified concerns that ballots

 were being placed into “problem ballots” boxes purportedly based on the reason that the voter had

 failed to place the ballot in the secrecy sleeve, while other ballots at the same table were being




                                                                                           EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1256
                                         PageID.300 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page29
                                                                          29ofof77
                                                                                 77




 passed along and placed into the “ballots to be tabulated” box that also did not have secrecy

 sleeves.

         22.     I personally observed that several ballots were placed into the “problem ballots”

 boxed and marked with a sticky note indicating that they were “problem ballots” merely because

 of the lack of a secrecy sleeve.

         23.     When I spoke with a supervisor regarding this issue, he explained that these ballots

 were being placed in the “problem ballots” box for efficiency.

         24.     From my experience at the first table I had visited (addressed in Paragraphs 15

 through 17 above), I had also witnessed ballots that were placed into the “ballots to be tabulated”

 box that had arrived without a secrecy sleeve. So the differentiation among these ballots despite

 both ballots arriving in secrecy sleeves was perplexing and again raised concerns that some ballots

 were being marked as “problem ballots” based on who the person had voted for rather than on any

 legitimate concern about the ability to count and process the ballot appropriately.

         25.     Just before noon, I arrived at another table (which I later contemporaneously noted

 as AVCB # 23), and I conferred with the Republican challenger who had been observing the

 process from a viewing screen and watching the response of the computer system as ballots were

 scanned by the first official.

         26.     I asked the challenger if she had observed anything of concern, and she immediately

 noted that she had seen many ballots scanned that did not register in the poll book but that were

 nonetheless processed. Because she needed to leave for lunch, I agreed to watch her table.

         27.     As I watched the process, I was sensitive to her concern that ballots were being

 processed without confirmation that the voter was an eligible voter in the poll book, so I stood at

 the monitor and watched.




                                                                                         EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1257
                                         PageID.301 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page30
                                                                          30ofof77
                                                                                 77




           28.   The first ballot scanned came in as a match to an eligible voter. But the next several

 ballots that were scanned did not match any eligible voter in the poll book.

           29.   When the scan came up empty, the first official would type in the name “Pope” that

 brought up a voter by that last name.

           30.   I reviewed the running list of scanned in ballots in the computer system, and it

 appeared that the voter had already been counted as having voted. Then the first official appeared

 to assign a number to a different voter as I observed a completely different name that was added

 to the list of voters at the bottom of a running tab of processed ballots on the right side of the

 screen.

           31.   That same official would then make a handwritten notation on her “supplemental

 poll book,” which was a hard copy list that she had in front of her at the table.

           32.   The supplemental poll book appeared to be a relatively small list.

           33.   I was concerned that this practice of assigning names and numbers indicated that a

 ballot was being counted for a non-eligible voter who was not in either the poll book or the

 supplemental poll book. From my observation of the computer screen, the voters were certainly

 not in the official poll book. Moreover, this appeared to be the case for the majority of the voters

 whose ballots I had personally observed being scanned.

           34.   Because of this concern, I stepped behind the table and walked over to a spot

 behind where the first official was conducting her work.

           35.   Understanding health concerns due to COVID-19, I attempted to stand as far

 away from this official as I reasonably could while also being able to visually observe the names

 on the supplemental poll book and on the envelopes.




                                                                                           EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1258
                                         PageID.302 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page31
                                                                          31ofof77
                                                                                 77




        36.     Partly inhibiting my ability to keep a distance, the tables were situated so that two

 counting tables were likely a maximum of eight feet apart. In other words, you could not stand

 more than four feet behind one without being less than four feet from another.

        37.     As soon as I moved to a location where I could observe the process by which the

 first official at this table was confirming the eligibility of the voters to vote, the first official

 immediately stopped working and glared at me. I stood still until she began to loudly and

 aggressively tell me that I could not stand where I was standing. She indicated that I needed to

 remain in front of the computer screen.

        38.     I responded, “Ma’am, I am allowed by statute to observe the process.” As I did, a

 Democratic challenger ran towards me and approached within two feet of me, saying “You cannot

 speak to her! You are not allowed to talk to her.” I responded, “Sir, she spoke to me. I was just

 answering her.”

        39.     The first official again told me that the only place I was allowed to observe from

 was at the computer screen. A second official at the table reiterated this. I said that was not true.

        40.     Both officials then began to tell me that because of COVID, I needed to be six feet

 away from the table. I responded that I could not see and read the supplemental poll book from six

 feet away, but I was attempting to keep my distance to the extent possible.

        41.     Just minutes before at another table, a supervisor had explained that the rules

 allowed me to visually observe what I needed to see and then step back away. Likewise, on

 Election Day, I had been allowed to stand at equivalent distance from poll books in Lansing and

 East Lansing precincts without any problem. With this understanding, I remained in a position

 where I would be able to observe the supplemental poll book until I could do so for the voter whose

 ballots had just been scanned and did not register in the poll book.




                                                                                            EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1259
                                         PageID.303 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page32
                                                                          32ofof77
                                                                                 77




         42.      Both officials indicated that I could not remain in a position that would allow me

 to observe their activities and they were going to get their supervisor.

         43.      This seemed particularly concerning because the Democratic challenger who raised

 concerns over my verbal response to the official had been positioned behind the second official

 (the one who confirms ballots as described in Paragraph 13) no further away than I was from the

 first official at that time and had not been stationed at the computer screen as the officials

 repeatedly told me was the only place that I could stay.

         44.      When the supervisor arrived, she reiterated that I was not allowed to stand behind

 the official with the supplemental poll book, and I needed to stand in front of the computer screen.

 I told her that was not true, and that I was statutorily allowed to observe the process, including the

 poll book.

         45.      The supervisor then pivoted to arguing that I was not six feet away from the first

 official. I told her I was attempting to remain as far away as I could while still being able to read

 the names on the poll book.

         46.      In an attempt to address her concerns, I took a further step away from the table and

 indicated I would try to keep my distance, and that I thought I was about six feet away from the

 first official. The supervisor then stood next to the chair immediately to the left of the first official

 and indicated that I was “not six feet away from” the supervisor and that she intended to sit in the

 chair next to the official with the poll book, so I would need to leave.

         47.      This supervisor had not been at the table at any time during the process, and she

 had responsibility for numerous ACVBs. Further, the supervisor’s choice of chairs was

 approximately three feet to the left of the first official and therefore in violation of the six-foot

 distance rule.




                                                                                              EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1260
                                         PageID.304 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page33
                                                                          33ofof77
                                                                                 77




         48.     Accordingly, I understood that this was a ruse to keep me away from a place where

 I could observe the confirmation of names in the supplemental poll book. The supervisor began to

 repeatedly tell me that I “needed to leave” so I responded that I would go speak with someone else

 or fill out a challenge form.

         49.     I went to find another attorney serving as a challenger and returned to discuss the

 matter further with the supervisor. When I returned, she reiterated her assertions and insisted that

 there was nowhere where I could stand in conformity with the six-foot rule that would allow me

 to observe the supplemental poll book. Ultimately, to avoid further conflict with the supervisor, I

 agreed that I would leave that counting table and move to another table.

         50.     Between 1:30 p.m. and 2 p.m., my colleague and I decided to return to the suite that

 housed the Republican challengers to get lunch. We left the counting floor and went up to the

 Republicans second-floor suite.

         51.     About 30 to 45 minutes later, an announcement was made that challengers needed

 to return to the floor. As we attempted to return, we were made aware that the officials admitting

 people had limited the number of election challengers to another 52 people who would be allowed

 inside. I displayed my credentials and walked up to near the door where a small crowd was

 gathering to be let in.

         52.     Shortly thereafter, a man came out to announce that no one would be let in (despite

 the prior announcement) because the room had reached the maximum number of challengers. As

 he was asked why we would not be let in, he explained that the maximum number of challengers

 were determined from the number of names on the sign-in sheet, regardless of how many people

 had left the room.




                                                                                          EXHIBIT 3
      Case
       Case2:20-cv-13134-LVP-RSW
            1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                          6-4, PageID.1261
                                               PageID.305 Filed
                                                           Filed11/11/20
                                                                 11/29/20 Page
                                                                           Page34
                                                                                34ofof77
                                                                                       77




               53.    Many Republican challengers had left the room for lunch without signing out,

        including myself and my colleague. Accordingly, we were being arbitrarily "counted" towards this

       capacity limitation without actually being allowed into the room to observe.

               54.    When challengers raised this issue with the man at the door, he refused to discuss

       any solutions such as confirming the identify of challengers who had been previously admitted.

               55.    To the best of my recollection, I was never informed that if I left the room and
       failed to sign out that I would be refused admission or that there would be no means of confirming
       that I had been previously admitted.

               56.    The above information is true to the best of my information, knowledge, and belief.
a::
w
1-             57.    Further affiant says not.
z
w
u
w
u
7
{f)
w
               On this 8th day of November, 2020, before me personally appeared Zachary Larsen, who
�      in my presence did execute the foregoing affidavit, and who, being duly sworn, deposes and states
       that he has read the foregoing affidavit by his subscribed and knows the contents thereof, and that
w      the same is true of his own knowledge and belief, except as to those matters he states to be on
a::    information and belief, and as to those matter h         v             rue.
l9
                                                     � s: �

                                                    Stephen P:kaiiman
                                                    Notary Public, Eaton County, Michigan
                                                    My Commission Expires: 11/26/2025




                                                                                               EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1262
                                         PageID.306 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page35
                                                                          35ofof77
                                                                                 77




 EXHIBIT B




                                                                        EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1263
                                         PageID.307 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page36
                                                                          36ofof77
                                                                                 77




                                      STATE OF MICHIGAN

                   IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE


 CHERYL A. COSTANTINO and EDWARD P.                            AFFIDAVIT OF JESSY JACOB
 McCALL, JR.,
                    Plaintiff,                                 FILE NO: 20-                  -AW

 -vs-                                                          JUDGE

 CITY OF DETROIT; DETROIT ELECTION
 COMMISSION; JANICE M. WINFREY, in
 her official capacity as the CLERK OF THE
 CITY OF DETROIT and the Chairperson of
 the DETROIT ELECTION COMMISSION;
 CATHY M. GARRETT, in her official
 capacity as the CLERK OF WAYNE
 COUNTY; and the WAYNE COUNTY
 BOARD OF CANVASSERS,

                                Defendants.
                                                       /

 David A. Kallman                   (P34200)
 Erin E. Mersino                    (P70886)
 Jack C. Jordan                     (P46551)
 Stephen P. Kallman                 (P75622)
 GREAT LAKES JUSTICE CENTER
 Attorneys for Plaintiff
 5600 W. Mount Hope Hwy.
 Lansing, MI 48917
 (517) 322-3207/Fax: (517) 322-3208


                                            AFFIDAVIT
 The Affiant, Jessy Jacob, being first duly sworn, hereby deposes and states as follows:

 1.     My name is Jessy Jacob. I am an adult citizen and resident of the State of Michigan.

 2.     I have been an employee for the City of Detroit for decades.

 3.     I was assigned to work in the Elections Department for the 2020 election.

 4.     I received training from the City of Detroit and the State of Michigan regarding the election
        process.



                                                                                           EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1264
                                         PageID.308 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page37
                                                                          37ofof77
                                                                                 77




 5.    I worked at the election headquarters for most of September and I started working at a
       satellite location for most of October, 2020.

 6.    I processed absentee ballot packages to be sent to voters while I worked at the election
       headquarters in September 2020 along with 70-80 other poll workers. I was instructed by my
       supervisor to adjust the mailing date of these absentee ballot packages to be dated earlier
       than they were actually sent. The supervisor was making announcements for all workers to
       engage in this practice.

 7.    At the satellite location, I processed voter registrations and issued absentee ballots for people
       to vote in person at the location.

 8.    I directly observed, on a daily basis, City of Detroit election workers and employees coaching
       and trying to coach voters to vote for Joe Biden and the Democrat party. I witnessed these
       workers and employees encouraging voters to do a straight Democrat ballot. I witnessed
       these election workers and employees going over to the voting booths with voters in order to
       watch them vote and coach them for whom to vote.

 9.    During the last two weeks while working at this satellite location, I was specifically
       instructed by my supervisor not to ask for a driver’s license or any photo I.D. when a person
       was trying to vote.

 10.   I observed a large number of people who came to the satellite location to vote in-person, but
       they had already applied for an absentee ballot. These people were allowed to vote in-person
       and were not required to return the mailed absentee ballot or sign an affidavit that the voter
       lost the mailed absentee ballot.

 11.   Whenever I processed an absentee voter application or in-person registration, I was
       instructed to input the person’s name, address, and date of birth into the Qualified Voter File
       (QVF) system.

 12.   The QVF system can be accessed and edited by any election processor with proper
       credentials in the State of Michigan at any time and from any location with internet access.

 13.   I worked at the satellite location until the polls closed on November 3, 2020 at 8:00 p.m. and
       properly completed the entry of all absentee ballots into the QVF by 8:30 p.m.




                                                                                            EXHIBIT 3
       Case
        Case2:20-cv-13134-LVP-RSW
             1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                           6-4, PageID.1265
                                                PageID.309 Filed
                                                            Filed11/11/20
                                                                  11/29/20 Page
                                                                            Page38
                                                                                 38ofof77
                                                                                        77




        · 14.   I then reported to work at the TCF Center on November 4, 2020, at 8:30 a.m. to process
                ballots. I was instructed not to validate any ballots and not to look for any deficiencies in the
                ballots.

        15. Absentee ballots that were received in the mail would have the voter's signature on the
                envelope. While I was at the TCF Center, I was instructed not to look at any of the signatures
                on the absentee ballots, and I was instructed not to compare the signature on the absentee
                ballot with the signature on file.

        16. All absentee ballots that existed were required to be inputted into the QVF system by 9:00
                p.m. on November 3, 2020. This was required to be done in order to have a final list of
                absentee voters who returned their ballots prior to 8:00 p.m. on November 3, 2020. In order
O:'.
w               to have enough time to process the absentee ballots, all satellites were instructed to collect
1-­
z               the absentee ballots from the drop-box once every hour on November 3, 2020.
w
u
w
u       17.     On November 4, 2020, I was instructed to improperly pre-date the absentee ballots receive
�
:J
7
                date that were not in the QVF as if they had been received on or before November 3, 2020.
�               I was told to alter the information in the QVF to falsely show that the absentee ballots had
j               been received in time to be valid. I estimate that this was done to thousands of ballots.

0       18. The above infonnation is true to the best of my information, knowledge, and belief.
                                                                                                  ...,
        19.     Further affiant says not.


                                                         Jessy�

                On this 7th day of November, 2020, before me personally appeared Jessy Jacob, who in
        my presence did execute the foregoing affidavit, and who, being duly sworn, deposes and states
        that she has read the foregoing affidavit by her subscribed and knows the contents thereof, and that
        the same is true of her own knowledge and belief, except as to those matters she states to be on
        information and belief, and as to those matters                                         -
                                                         ?��

                                                         Stephen P. Kallman
                                                         Notary Public, Eaton County, Michigan
                                                         My Commission Expires: 11/26/2025




                                                            3
                                                                                                         EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1266
                                         PageID.310 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page39
                                                                          39ofof77
                                                                                 77




 EXHIBIT C




                                                                        EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1267
                                         PageID.311 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page40
                                                                          40ofof77
                                                                                 77




                                     STATE OF MICHIGAN

                 IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE


 CHERYL A. COSTANTINO and EDWARD P.                          AFFIDAVIT OF ANDREW
 McCALL, Jr.,                                                SITTO
                    Plaintiff,

 -vs-

 CITY OF DETROIT; DETROIT ELECTION
 COMMISSION; JANICE M. WINFREY, in                           FILE NO: 20-                   -AW
 her official capacity as the CLERK OF THE
 CITY OF DETROIT and the Chairperson of                      JUDGE
 the DETROIT ELECTION COMMISSION;
 CATHY M. GARRETT, in her official
 capacity as the CLERK OF WAYNE
 COUNTY; and the WAYNE COUNTY
 BOARD OF CANVASSERS,

                                Defendants.
                                                      /

 David A. Kallman                   (P34200)
 Erin E. Mersino                    (P70886)
 Jack C. Jordan                     (P46551)
 Stephen P. Kallman                 (P75622)
 GREAT LAKES JUSTICE CENTER
 Attorneys for Plaintiff
 5600 W. Mount Hope Hwy.
 Lansing, MI 48917
 (517) 322-3207/Fax: (517) 322-3208


                                           AFFIDAVIT
 The Affiant, Andrew Sitto, being first duly sworn, hereby deposes and states as follows:

 1.     My name is Andrew Sitto and I was a poll challenger for the November 3, 2020 election.

 2.     I arrived at the TCF Center at 9:30 p.m. on November 3, 2020.

 3.     I reported to the counting room, which is a large room on the main floor of the TCF Center.
        The room is about 100 yards long and about 50 yards wide with windows.




                                                                                        EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1268
                                         PageID.312 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page41
                                                                          41ofof77
                                                                                 77




 4.    The poll challengers watch the counters who were sitting at tables comparing paper ballots
       to Michigan electronic poll book or registered voter list (sometimes called the QVF) on
       computer screens. Each counter compares the ballot to an electronic database on his/her
       computer to determine if the ballot correlates to a person who is registered to vote.

 5.    I was standing in the center of the room where there were replacement or duplicate ballots
       for damaged ballots. I remained in this location from about 10:00 p.m. until about 4:30 a.m.
       If a counter needed a duplicate ballot, they would come to this central location to take a
       duplicate ballot.

 6.    At approximately 4:30 a.m., I thought everyone was going to go home as our shift had ended.

 7.    There were two men in charge of the counting, one in his 30s and one in his 50s.

 8.    At approximately 4:30 a.m., on November 4, 2020, the man in his 50s got on the microphone
       and stated that another shipment of absentee ballots would be arriving and would have to be
       counted.

 9.    I heard other challengers say that several vehicles with out-of-state license plates pulled up
       to the TCF Center a little before 4:30 a.m. and unloaded boxes of ballots.

 10.   At approximately 4:30 a.m., tens of thousands of ballots were brought in and placed on eight
       long tables. Unlike the other ballots, these boxes were brought in from the rear of the room.

 11.   The same procedure was performed on the ballots that arrived at approximately 4:30 a.m.,
       but I specifically noticed that every ballot I observed was cast for Joe Biden.

 12.   While counting these new ballots, I heard counters say at least five or six times that all five
       or six ballots were for Joe Biden. All ballots sampled that I heard and observed were for Joe
       Biden.

 13.   There was a shift change at 5:00 a.m. for the poll challengers. Many challengers decided to
       leave at the 5:00 a.m. shift change. I decided not to leave and continued to monitor the ballot
       counting.

 14.   Upon information and belief, the TCF Center was the only place where absentee ballots were
       being counted.




                                                                                          EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1269
                                         PageID.313 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page42
                                                                          42ofof77
                                                                                 77



          14. Upon infoIID8tion and belief, the TCF Center was the only place where absentee ballots
               were being counted.

          15. I :filled out about six or seven incident reports about what occurred at the TCF Center.

          16. At approximately 2:00 p.m. on November 4, 2020, election officials covered windows to
               the counting room with cardboard to block the view.

          17. A little after 2:00 p.m., I exited the glass enclosed room to take a break in the lobby area of
               the TCF Center. When I tried to go back into the counting room, security guards refused to
               allow me back in to monitor the counting

         18. Previously, people could come and go freely into the counting room.

         19. The above information is true to the best ofmy information, knowledge, and belief.

         20. Further affiant says not

   C:
   a,


  �
  ii
  ..,
  ::,

                 On this ..:::1fu day of November, 2020, before me personally appeared Andrew Sitto,
  m      who in my presence did execute the foregoing affidavit, and who, being duly sworn, deposes and
  -'
  1ii    states that he has read the foregoing affidavit by him subscn'bed and knows the contents thereof:
   I!!   and that the same is true of his own knowledge and belief, except as to those matters he states to
  (!)
         be on information and belief: and as to those matters he believes them to be true.




                                                     Notary     Public, Mo\eo-n I,                County,
         Michigan
                                                     My Commission Expires: 7 / f / 2.c, t-1




                                                       3

                                                                                           EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1270
                                         PageID.314 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page43
                                                                          43ofof77
                                                                                 77




 EXHIBIT D




                                                                        EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1271
                                         PageID.315 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page44
                                                                          44ofof77
                                                                                 77




                                   STATE OF MICHIGAN

               IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE


 CHERYL A. COSTANTINO and EDWARD P.                        AFFIDAVIT OF ROBERT
 McCALL, JR.,                                              CUSHMAN
                    Plaintiff,

 -vs-

 CITY OF DETROIT; DETROIT ELECTION
 COMMISSION; JANICE M. WINFREY, in                         FILE NO: 20-                  -AW
 her official capacity as the CLERK OF THE
 CITY OF DETROIT and the Chairperson of                    JUDGE
 the DETROIT ELECTION COMMISSION;
 CATHY M. GARRETT, in her official
 capacity as the CLERK OF WAYNE
 COUNTY; and the WAYNE COUNTY
 BOARD OF CANVASSERS,

                              Defendants.
                                                    /

 David A. Kallman                   (P34200)
 Erin E. Mersino                    (P70886)
 Jack C. Jordan                     (P46551)
 Stephen P. Kallman                 (P75622)
 GREAT LAKES JUSTICE CENTER
 Attorneys for Plaintiff
 5600 W. Mount Hope Hwy.
 Lansing, MI 48917
 (517) 322-3207/Fax: (517) 322-3208


                                          AFFIDAVIT
 The Affiant, Robert Cushman, being first duly sworn, hereby deposes and states as follows:

        1.     My name is Robert Cushman. I am an adult citizen and resident of the State of
 Michigan.

        2.     I served and was trained to be a poll challenger for the November 2020 election in
 Detroit, Michigan.




                                                                                      EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1272
                                         PageID.316 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page45
                                                                          45ofof77
                                                                                 77




         3.      During my observations of the normal processing of ballots on November 4th
 between about 7:45 a.m. and 8:30 a.m. I was substantially obstructed from performing my
 challenger duties of observing and making notes at Board Number 31. The persons involved either
 directly or indirectly involved: 1. A worker named Joe, 2. A supervisor named Miss Browner, 3.
 an unknown person with no credentials, 4. a Democratic Challenger with credentials and one of
 the AVCB leaders named David Nathan.

         4.      On Wednesday, November 4, 2020, Detroit election officials told us that they were
 going to process military ballots last. I did my best to try to observe the processing/duplication of
 the military ballots.

         5.      On November 4, 2020, I was surprised to see numerous new boxes of ballots arrive
 at the TCF Center in the evening. I first noticed these boxes in the distribution area after many of
 the military ballots had been distributed and processed. I estimate these boxes contained several
 thousand new ballots when they appeared.

         6.      The main list of persons who had registered to vote on or before November 1, 2020,
 was listed on an electronic poll book, often referred to as the QVF. As I understand it, the
 Supplemental Sheets were the lists of persons who had registered to vote on November 2, 2020 or
 November 3, 2020.

         7.      I observed that none of the names on these new ballots were on the QVF or the
 Supplemental Sheets.

         8.      I saw the computer operators at several counting boards manually adding the names
 and addresses of these thousands of ballots to the QVF system.

         9.      When I asked what the possible justification was to counting ballots from unknown,
 unverified “persons,” I was told by election supervisors that the Wayne County Clerk’s Office had
 “checked them out.”

         10.     I challenged not one ballet, but the entire process as the names were not in the QVF
 or Supplemental Sheets and because the DOB’s were all wrong, all being marked as 01-01-1900.

         11.     An Election Supervisor near board number #86 advised me to go to the podium of
 election officials and ask one of them to help me. I did, and I enlisted the help of one of the leaders,
 a young man named Anthony Miller.



                                                                                             EXHIBIT 3
       Case
        Case2:20-cv-13134-LVP-RSW
             1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                           6-4, PageID.1273
                                                PageID.317 Filed
                                                            Filed11/11/20
                                                                  11/29/20 Page
                                                                            Page46
                                                                                 46ofof77
                                                                                        77




                 12.       Mr. Miller walked me back to board number #86 and asked what I wanted the
         challenge to say. I said that I did not want to challenge just one ballot, but the entire process, as I
         was witnessing several thousand ballots inputted illegally.

                 13.       Mr. Miller advised the computer operator what to type in as a challenge so that it
         was part of the Official Record in the Poll Book for Board Number #86.

                14.        I challenged the authority and the authenticity of all of these ballots that were being
         processed late with absolutely no accompanying documentation, no corresponding name in the
         QVF, and no corresponding name in the Supplemental List.

                15.        Every ballot was being fraudulently and manually entered into the Electronic Poll
         Book (QVF), as having been born on January 1, 1900. This "last" batch of ballots was processed
0::
w        in the 8:00 p.m. to 10:00 p.m. time frame.
1-­
z
w
u               16.        When I asked about this impossibility of each ballot having the same birthday
w
u
         occurring in 1900, I was told that was the instruction that came down from the Wayne County
::>
7        Clerk's office.
w
U)
:,::
                17.        Mr. Miller was very clear about these late ballots and that the instructions were
w        coming from the Wayne County Clerk's office.
 0::
(..9
                18.        I was surprised and disappointed at the preponderance of dishonesty, irregularities,
        and fraudulent tactics at the November 3, 2020 election at the TCF Center.

                19.        The above information is true to the best of my information, knowledge, and belief.

                20.        Further affiant says not.


                                                          Robert Cushman

                On this 7th day of November, 2020, before me personally appeared Robert Cushman, who
        in my presence did execute the foregoing affidavit, and who, being duly sworn, deposes and states
        that he has read the foregoing affidavit by him subscribed and knows the contents thereof, and that
        the same is true of his own knowledge and belief, except as to those matters he states to be on
        information and belief, and as to those matters         ves
                                          -              :c; �

                                                          Stephen P. Kallman
                                                          Notary Public, Eaton County, Michigan
                                                          My Commission Expires: 11/26/2025


                                                             3                                        EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1274
                                         PageID.318 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page47
                                                                          47ofof77
                                                                                 77




 EXHIBIT E




                                                                        EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1275
                                         PageID.319 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page48
                                                                          48ofof77
                                                                                 77




                                     STATE OF MICHIGAN

                 IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE


 CHERYL A. COSTANTINO and EDWARD P.                           AFFIDAVIT OF DANIEL
 McCALL, JR.,                                                 GUSTAFSON
                    Plaintiff,

 -vs-

 CITY OF DETROIT; DETROIT ELECTION
 COMMISSION; JANICE M. WINFREY, in                            FILE NO: 20-                    -AW
 her official capacity as the CLERK OF THE
 CITY OF DETROIT and the Chairperson of                       JUDGE
 the DETROIT ELECTION COMMISSION;
 CATHY M. GARRETT, in her official
 capacity as the CLERK OF WAYNE
 COUNTY; and the WAYNE COUNTY
 BOARD OF CANVASSERS,

                                Defendants.
                                                      /

 David A. Kallman                   (P34200)
 Erin E. Mersino                    (P70886)
 Jack C. Jordan                     (P46551)
 Stephen P. Kallman                 (P75622)
 GREAT LAKES JUSTICE CENTER
 Attorneys for Plaintiff
 5600 W. Mount Hope Hwy.
 Lansing, MI 48917
 (517) 322-3207/Fax: (517) 322-3208


                                            AFFIDAVIT
 The Affiant, Daniel Gustafson, being first duly sworn, hereby deposes and states as follows:

 1.     My name is Daniel Gustafson. I am an adult citizen and resident of the State of Michigan.

 2.     I served and was trained to be a poll challenger for the November 3, 2020 election.




                                                                                         EXHIBIT 3
        Case
         Case2:20-cv-13134-LVP-RSW
              1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                            6-4, PageID.1276
                                                 PageID.320 Filed
                                                             Filed11/11/20
                                                                   11/29/20 Page
                                                                             Page49
                                                                                  49ofof77
                                                                                         77




          4.   Large quantities of ballots were delivered to the TCF Center in what appeared to be mail bins
               with open tops.

          5.   These ballot bins and containers did not have lids, were not sealed, and did not have the
               capability of having a metal seal.

          6.   The ballot bins were not marked or identified in any way to indicate their source of origin.

          7.   The above information is true to the best of my information, knowledge, and belief.

          8.   Further affiant says not.




0::
w
1-
z
                                                     Uaif
                 On this 8th day of November, 2020, before me personally appeared Daniel Gustafson, who
w        in my presence did execute the foregoing affidavit, and who, being duly sworn, deposes and states
u        that he has read the foregoing affidavit by him subscribed and knows the contents thereof, and that
w
0        the same is true of his own knowledge and belief, except as to those matters he states to be on




                                                      5:;22 __
::i
         information and belief, and as to those matters he believes them to be true.
7
lf)
w
:,:::


w
0::                                                    Stephen P. Kallman
l9                                                     Notary Public, Eaton County, Michigan
                                                       My Commission Expires: 11/26/2025




                                                          2
                                                                                                  EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1277
                                         PageID.321 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page50
                                                                          50ofof77
                                                                                 77




 EXHIBIT F




                                                                        EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1278
                                         PageID.322 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page51
                                                                          51ofof77
                                                                                 77




                                      STATE OF MICHIGAN

                  IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE


 CHERYL A. COSTANTINO and EDWARD P.                           AFFIDAVIT OF PATRICK J.
 McCALL, JR.,                                                 COLBECK
                    Plaintiff,

 -vs-

 CITY OF DETROIT; DETROIT ELECTION
 COMMISSION; JANICE M. WINFREY, in                            FILE NO: 20-                 -AW
 her official capacity as the CLERK OF THE
 CITY OF DETROIT and the Chairperson of                       JUDGE
 the DETROIT ELECTION COMMISSION;
 CATHY M. GARRETT, in her official
 capacity as the CLERK OF WAYNE
 COUNTY; and the WAYNE COUNTY
 BOARD OF CANVASSERS,

                                Defendants.
                                                      /

 David A. Kallman                   (P34200)
 Erin E. Mersino                    (P70886)
 Jack C. Jordan                     (P46551)
 Stephen P. Kallman                 (P75622)
 GREAT LAKES JUSTICE CENTER
 Attorneys for Plaintiff
 5600 W. Mount Hope Hwy.
 Lansing, MI 48917
 (517) 322-3207/Fax: (517) 322-3208


                                            AFFIDAVIT
        The Affiant, Robert Cushman, being first duly sworn, hereby deposes and states as follows:

 1.     My name is Patrick J. Colbeck, I was a poll challenger for the November 3, 2020 election,
        and I am a resident of Wayne County.

 2.   At approximately 5:30pm on November 3, 2020, I asked Daniel Baxter if Tabulation
 Computers were connected to internet. Mr. Baxter said simply “No.”




                                                                                        EXHIBIT 3
            Case
             Case2:20-cv-13134-LVP-RSW
                  1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                                6-4, PageID.1279
                                                     PageID.323 Filed
                                                                 Filed11/11/20
                                                                       11/29/20 Page
                                                                                 Page52
                                                                                      52ofof77
                                                                                             77




              3.      At approximately 5:45pm on November 3, 2020, I first asked Chris Thomas how the
              tabulated results were to be transferred to the County and other parties. He said he didn't know,
              but he would find out. I repeated this inquiry throughout the evening until Mr. Thomas
              responded that he would not be able to release that information until the end of the next
              day. Early during the morning, I was able to look at a copy of the Detroit Election manual which
              specified that the tabulated votes would be copied from the adjudicator computers to a series of
              flash drives.

              4.      At approximately 7:30pm on November 3, 2020, about 50% of Poll Workers left the AV
              Counting Board before 8pm in violation ofMCL 168.792a(l l). An announcement was made by
              Detroit Election Officials at 7:45pm calling them back but most had already left the AV
              Counting Board area.

              5.       At approximately 11pm on November 3, 2020, I asked David Nathan if any of the
              computers were connected to the internet. He said "No." When I asked for confirmation, he said
              "Trust me." I stated that he may have been misled. When I pressed for a demonstration, he
              repeated "Trust me." All it takes to confirm the connectivity status of a Windows computer is to
 w1-O'.'.     roll the cursor over the LAN connection icon in the bottom right comer of the display. When
  wz          there is no internet connection, a unique icon showing a cross-hatched globe appears. I
uw            proceeded to review the terminal screens for the Tabulator and Adjudicator computers and I
  u           observed the icon that indicates internet connection on each terminal. Other poll challengers can
  �           attest to this observation as required (e.g. Kristina Karamos and Randy Bishop).
 :J
7
 w�
 CJ)
              6.      Sometime during the evening I proceeded to examine the physical cabling connections
<(            between all of the computers in the facility. The results of this observation are captured in the
              attached network topology diagram. The IT technician stationed on the stage actively
_J


 wCt'.        discouraged any close-up observation of the network. Phone usage ban discouraged taking
(.9           photographs of equipment. There were no observed ethernet connections for Electronic Poll
              Books at AV Counting Boards, but Wi-Fi Routers were present with attached active Wi-Fi
              networks in area including one called "AV_Connect" and a separate one for "CPSStaff'' which
              were both of sufficient signal strength to be accessed outside of the Counting Board as well as
              inside. I did not confirm presence of internet connection for Electronic Poll Books but the
              "security incident" at 1 0am on 11/3 would seem to indicate that they were connected to internet
              via Wi-Fi.

              7.     Further affiant says not.




                                                              2
                                                                                                     EXHIBIT 3
          Case
           Case2:20-cv-13134-LVP-RSW
                1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                              6-4, PageID.1280
                                                   PageID.324 Filed
                                                               Filed11/11/20
                                                                     11/29/20 Page
                                                                               Page53
                                                                                    53ofof77
                                                                                           77




                    On this 8th day of November, 2020, before me personally appeared Patrick J. Colbeck, who
            in my presence did execute the foregoing affidavit, and who, being duly sworn, deposes and states
            that he has read the foregoing affidavit by him subscribed and knows the contents thereof, and that
            the same is true of his own knowledge and belief, except as to those matters he states to be on
            information and belief, and as to those matters he believes them to be true.



                                                        �{)��
                                                        Notary Public, ()qf(f � County, Michigan
                                                         My Commission Expires: ifl.i�                  'i,   .;,-tJ ;)...C--


                                                                         BARBARA A. HARRELL
                                                                      NOTARY PUBLIC, STAic OF Ml
w1-0::                                                                   COUNTY OF OAKLAND
                                                                   MY COMMISSION EXPIRES Aug 4, 20'25
 zw                                                                ACTING IN COUNTY OF � Y), �
u
  w
  u
�
::J
}

w::.:::
(J)


<(
_J


w
Cl'.:
(J




                                                            3
                                                                                                                  EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1281
                                         PageID.325 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page54
                                                                          54ofof77
                                                                                 77




 EXHIBIT G




                                                                        EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1282
                                         PageID.326 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page55
                                                                          55ofof77
                                                                                 77




                          STATE OF MICHIGAN

                           COURT OF APPEALS


 PROMOTE THE VOTE,                                         FOR PUBLICATION
                                                           July 20, 2020
               Plaintiff-Appellant,                        9:00 a.m.

 V                                                         No. 353977
                                                           Court of Claims
 SECRETARY OF STATE,                                       LC No. 20-000002-MZ

               Defendant-Appellee,

 and

 HOUSE OF REPRESENTATIVES and SENATE,

               Intervening Appellees.


 PRIORITIES USA and RISE, INC.,

               Plaintiffs-Appellants,

 V                                                         No. 354096
                                                           Court of Claims
 SECRETARY OF STATE                                        LC No. 19-000191-MZ

               Defendant-Appellee,

 and

 SENATE and HOUSE OF REPRESENTATIVES,

               Intervening Defendants-Appellees.


 Before: METER, P.J., and RONAYNE KRAUSE and GADOLA, JJ.

 METER, P.J.



                                                                         EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1283
                                         PageID.327 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page56
                                                                          56ofof77
                                                                                 77




         In Docket No. 353977, plaintiff, Promote the Vote (PTV), appeals by right a June 24, 2020
 order entered by the Court of Claims. In Docket No. 354096, plaintiffs, Priorities USA and Rise,
 Inc. (collectively, the Priorities USA plaintiffs), also appeal by right the June 24, 2020 order. The
 Court of Claims order denied PTV’s motion for summary disposition, as well as the Priorities USA
 plaintiffs’ motion for a preliminary injunction, and granted the motions for summary disposition
 of the Secretary of State (Secretary) and the Senate and House of Representatives (collectively,
 the Legislature). This Court consolidated the two cases and ordered that the appeals would be
 decided without oral arguments. Promote the Vote v Secretary of State, unpublished order of the
 Court of Appeals, entered July 8, 2020 (Docket Nos. 353977, 354096).

          Priorities USA is a “voter-centric progressive advocacy and service organization,” which
 spends resources, including in the state of Michigan, to register young individuals to vote. Rise,
 Inc., is a “nonprofit organization that runs statewide advocacy and voter mobilization programs”
 in Michigan and California, as well as on a number of campuses throughout the country. Part of
 its mission is to increase voting access for college students. PTV is “a ballot question committee”
 that drafted the language of Proposal 3, a 2018 ballot proposal to amend Michigan’s Constitution,
 collected more than 400,000 signatures in order to get the proposal placed on the ballot, and led
 the campaign for the proposal’s passage.

         On appeal, PTV and the Priorities USA plaintiffs argue that the proof of residency
 requirements in MCL 168.497(2)-(4), the challenged ballot procedure in MCL 168.497(5), and the
 Secretary’s automatic voter registration policy unduly burden the rights in 1963 Const, art 2,
 § (4)(1), and are therefore unconstitutional. PTV and the Priorities USA plaintiffs also argue that
 MCL 168.497 violates the Equal Protection Clause of the Michigan Constitution. For the reasons
 discussed below, we affirm.

                                    I. LEGAL BACKGROUND

        In the 2018 general election, Michigan voters approved Proposal 3, which made changes
 to Michigan’s election law. Specifically, Proposal 3 amended 1963 Const, art 2, § 4. The article
 now provides:

              (1) Every citizen of the United States who is an elector qualified to vote in
        Michigan shall have the following rights:

                (a) The right, once registered, to vote a secret ballot in all elections.

                                                * * *

                (d) The right to be automatically registered to vote as a result of conducting
        business with the secretary of state regarding a driver’s license or personal
        identification card, unless the person declines such registration.

                (e) The right to register to vote for an election by mailing a completed voter
        registration application on or before the fifteenth (15th) day before that election to
        an election official authorized to receive voter registration applications.




                                                                                            EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1284
                                         PageID.328 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page57
                                                                          57ofof77
                                                                                 77




                (f) The right to register to vote for an election by (1) appearing in person
        and submitting a completed voter registration application on or before the fifteenth
        (15th) day before that election to an election official authorized to receive voter
        registration applications, or (2) beginning on the fourteenth (14th) day before that
        election and continuing through the day of that election, appearing in person,
        submitting a completed voter registration application and providing proof of
        residency to an election official responsible for maintaining custody of the
        registration file where the person resides, or their deputies.[1] Persons registered in
        accordance with subsection (1)(f) shall be immediately eligible to receive a regular
        or absent voter ballot.

                                               * * *

        All rights set forth in this subsection shall be self-executing. This subsection shall
        be liberally construed in favor of voters’ rights in order to effectuate its purposes.
        Nothing contained in this subsection shall prevent the legislature from expanding
        voters’ rights beyond what is provided herein. This subsection and any portion
        hereof shall be severable. If any portion of this subsection is held invalid or
        unenforceable as to any person or circumstances, that invalidity or unenforceability
        shall not affect the validity, enforceability, or application of any other portion of
        this subsection.

                (2) Except as otherwise provided in this constitution or in the constitution
        or laws of the United States[,] the legislature shall enact laws to regulate the time,
        place and manner of all nominations and elections, to preserve the purity of
        elections, to preserve the secrecy of the ballot, to guard against abuses of the
        elective franchise, and to provide for a system of voter registration and absentee
        voting. No law shall be enacted which permits a candidate in any partisan primary
        or partisan election to have a ballot designation except when required for
        identification of candidates for the same office who have the same or similar
        surnames.[2]



 1
   We will refer to the period “beginning on the fourteenth (14th) day before that election and
 continuing through the day of that election” as the “14-day period.”
 2
  Before the passage of Proposal 3, 1963 Const, art 2, § 4 consisted of one paragraph, which was
 very similar to the current paragraph in § 4(2). It provided:
                The legislature shall enact laws to regulate the time, place and manner of all
        nominations and elections, except as otherwise provided in this constitution or in
        the constitution and laws of the United States. The legislation shall enact laws to
        preserve the purity of elections, to preserve the secrecy of the ballot, to guard
        against abuses of the elective franchise, and to provide for a system of voter
        registration and absentee voting. No law shall be enacted which permits a candidate
        in any partisan primary or partisan election to have a ballot designation except when




                                                                                           EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1285
                                         PageID.329 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page58
                                                                          58ofof77
                                                                                 77




      Following the 2018 general election, the Legislature enacted 2018 PA 603, which amended
 MCL 168.497. The first five provisions of MCL 168.497 now provide:

                (1) An individual who is not registered to vote but possesses the
        qualifications of an elector as provided in [MCL 168.492] may apply for
        registration to the clerk of the county, township, or city in which he or she resides
        in person, during the clerk’s regular business hours, or by mail or online until the
        fifteenth day before an election.

                (2) An individual who is not registered to vote but possesses the
        qualifications of an elector as provided in [MCL 168.492] or an individual who is
        not registered to vote in the city or township in which he or she is registering to
        vote may apply for registration in person at the city or township clerk’s office of
        the city or township in which he or she resides from the fourteenth day before an
        election and continuing through the day of the election. An individual who applies
        to register to vote under this subsection must provide to the city or township clerk
        proof of residency in that city or township. For purposes of this subsection, proof
        of residency includes, subject to subsection (3), any of the following:

                (a) An operator’s or chauffeur’s license issued under the Michigan vehicle
        code, 1949 PA 300, MCL 257.1 to 257.923, or an enhanced driver license issued
        under the enhanced driver license and enhanced official state personal identification
        act, 2008 PA 23, MCL 28.301 to 28.308.

                (b) An official state personal identification card issued under 1972 PA 222,
        MCL 28.291 to 28.300, or an enhanced official state personal identification card
        issued under the enhanced driver license and enhanced official state personal
        identification card act, 2008 PA 23, MCL 28.301 to 28.308.[3]

               (3) If an application for voter registration under subsection (2) does not have
        proof of residency as that term is defined in subsection (2), the applicant may
        provide as his or her proof of residency any other form of identification for election




        required for identification of candidates for the same offense which have the same
        or similar surnames.
 3
   A person registering to vote in the 14-day period does not provide proof of residency simply by
 presenting a Michigan driver’s license or personal identification card. Because the individual
 “must provide to the city or township clerk proof of residency in that city or township,” the
 Michigan driver’s license or personal identification card must include an address located in either
 the city or township. Both the Priorities USA plaintiffs and the Secretary read MCL 168.497(2)
 in the same manner. We will refer to a Michigan’s driver’s license or personal identification card
 that can establish proof of residency under MCL 168.497(2) as a “current Michigan driver’s license
 or personal identification card.”



                                                                                          EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1286
                                         PageID.330 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page59
                                                                          59ofof77
                                                                                 77




         purposes as that term is defined in [MCL 168.2] and 1 of the following documents
         that contains the applicant’s name and current residence address:

                 (a) A current utility bill.

                 (b) A current bank statement.

                 (c) A current paycheck, government check, or other government document.

                 (4) If an application for voter registration under subsection (2) does not have
         identification for election purposes, the applicant may register to vote if he or she
         signs an affidavit indicating that the applicant does not have identification for
         election purposes and the applicant provides 1 of the following documents that
         contains the applicant’s name and current residence address:

                 (a) A current utility bill.

                 (b) A current bank statement.

                 (c) A current paycheck, government check, or other government document.

                 (5) Immediately after approving a voter registration application, the city or
         township clerk shall provide to the individual registering to vote a voter registration
         receipt that is in a form as approved by the secretary of state. If an individual
         registers to vote in person 14 days or less before an election or registers to vote on
         election day, and that applicant registers to vote under subsection (3) or (4), the
         ballot of that elector must be prepared as a challenged ballot as provided in [MCL
         168.727] and must be counted as any other ballot is counted unless determined by
         a court of law under [MCL 168.747 or MCL 168.748] or any other applicable law.

          MCL 168.2(k) defines “identification for election purposes” as the following: “[a]n
 operator’s or chauffeur’s license issued under the Michigan vehicle code . . . or an enhanced driver
 license issued under the enhanced driver license and enhanced official state personal identification
 card act”; “[a]n official state personal identification card . . . or an enhanced official state personal
 identification card issued under the enhanced driver license and enhanced official state personal
 identification card act”; a current operator’s or chauffeur’s license issued by another state; a current
 state personal identification card issued by another state; a current state government issued photo
 identification card; a current United States passport or federal government issued photo
 identification card; a current military photo identification card; a current tribal photo identification
 card; or “[a] current student photo identification card issued by a high school in this state, an
 institution of higher education in this state described in section 4, 5, or 6 of article VIII of the state
 constitution of 1963, a junior college or community college established under section 7 of article
 VIII of the state constitution of 1963, or another accredited degree[-] or certificate[-]granting
 college or university, junior college, or community college located in this state.”




                                                                                               EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1287
                                         PageID.331 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page60
                                                                          60ofof77
                                                                                 77




         An election inspector must identify, as provided in MCL 168.745 and MCL 168.746, a
 challenged ballot. MCL 168.727(2)(a).4 Under MCL 168.745, the election inspectors “shall cause
 to be plainly endorsed on said ballot, with pencil, before depositing the same in the ballot box, the
 number corresponding to the number placed after such voter’s name on the poll lists without
 opening the same[.]” To prevent the identification of challenged ballots, the election inspectors
 “shall cause to be securely attached to said ballot, with mucilage or other adhesive substance, a
 slip or piece of blank paper of the same color and appearance, as nearly as may be, as the paper of
 the ballot, in such manner as to cover and wholly conceal said endorsement but not to injure or
 deface the same[.]” MCL 168.746.

         MCL 168.747 provides:

                 In case of a contested election, on the trial thereof before any court of
         competent jurisdiction, it shall be competent for either party to the cause to have
         produced in court the ballot boxes, ballots and poll books used at the election out
         of which the cause has arisen, and to introduce evidence proving or tending to prove
         that any person named on such poll lists was an unqualified voter at the election
         aforesaid, and that the ballot of such person was received. On such trial, the
         correspondence of the number endorsed on a ballot as herein provided with the
         number of the ballot placed opposite the name of any person on the poll lists shall
         be received as prima facie proof that such ballot was cast by such person: Provided,
         That the ballot of no person shall be inspected or identified under the provisions of
         this chapter unless such person shall consent thereto in writing, or unless such
         person has been convicted of falsely swearing in such ballot, or unless the fact that




 4
   Any voter may be challenged under MCL 168.727. In re Request for Advisory Opinion
 Regarding Constitutionality of 2005 PA 71, 479 Mich 1, 14 n 24; 740 NW2d 444 (2007). Under
 MCL 168.727(1), an election inspector shall challenge an applicant applying for a ballot if the
 inspector knows or has good reason to know that the applicant is not a qualified and registered
 elector of the precinct. A registered elector of the precinct present in the polling place may
 challenge the right of anyone attempting to vote if the elector knows or has good reason to suspect
 that the individual is not a registered elector in that precinct. Id. Additionally, an election inspector
 or other qualified challenger may challenge the right of an individual attempting to vote who has
 previously applied for an absent voter ballot and who on election day is claiming to have never
 received the absent voter ballot or to have lost or destroyed the absent voter ballot. Id. These
 challenges shall not be made indiscriminately or without good cause. MCL 168.727(3). If a person
 attempting to vote is challenged, the person shall be sworn by one of the election inspectors to
 truthfully answer the questions asked of the person concerning the person’s qualifications as an
 elector. MCL 168.729. If the person’s answers to the questions show that the person is a qualified
 elector in the precinct, the person “shall be entitled to receive a ballot and vote.” Id. The person’s
 ballot shall be marked as required by MCL 168.745 and MCL 168.746, but it is counted as a
 regular ballot.      MCL 168.727(2)(a); In re Request for Advisory Opinion Regarding
 Constitutionality of 2005 PA 71, 479 Mich at 14 n 24.




                                                                                              EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1288
                                         PageID.332 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page61
                                                                          61ofof77
                                                                                 77




          such person was an unqualified elector at the time of casting such ballot has been
          determined.[5]

 See also In re Request for Advisory Opinion Regarding Constitutionality of 2005 PA 71, 479 Mich
 1, 14 n 24; 740 NW2d 444 (2007) (“The ballot cast by a challenged voter is marked (and the mark
 subsequently concealed) with a number corresponding to the voter’s poll list number, and is
 counted as a regular ballot. MCL 168.745; MCL 168.746. The marked ballot becomes relevant
 only in the event of litigation surrounding a contested election, where the challenged voter’s
 qualifications to vote are disputed.”).

         According to the Priorities USA plaintiffs, following the passage of Proposal 3, the
 Secretary began to automatically register to vote those who conducted business with her regarding
 a driver’s license or personal identification card if they were at least 17½ years of age (the AVR
 Policy). To support this claim, the Priorities USA plaintiffs provide a press release from the
 Secretary that announced that she had instituted automatic voter registration.6 But the press release
 says nothing about automatic voter registration only applying to those who are at least 17½ years
 of age. However, the Secretary does not dispute the Priorities USA plaintiffs’ claim.

                                     II. PROCEDURAL HISTORY

        On November 22, 2019, Priorities USA filed suit against the Secretary in the Court of
 Claims. An amended complaint was filed on January 21, 2020, by the Priorities USA plaintiffs.


 5
     MCL 168.748 provides:
                   After issue joined in any case of contested election, either party to the cause
          may present a petition to the court before which the said cause is to be tried, setting
          forth among other things that the petitioner has good reason to believe and does
          believe that 1 or more voters at the election out of which the cause has arisen,
          naming him or them, and stating his or their place of residence, were unqualified to
          vote at such election; that he believes the same can be established by competent
          testimony; that the ballot or ballots of such voter or voters were received after being
          challenged, as provided by law; and praying that the court may try and determine
          the question of the qualification of such voter or voters at said election, which
          petition shall be verified by the oath of the petitioner or some other person
          acquainted with the facts, and thereupon the court shall direct an issue to be framed,
          within a time to be fixed therefor, for the purpose of determining the question of
          the qualifications of the voter or voters named in said petition to vote at said
          election; and such issue shall stand for trial as in other cases, and the verdict of the
          jury or judgment of the court upon such issue so made shall be received, upon the
          trial of the principal issue in said cause, as conclusive evidence to establish or to
          disprove the said qualifications of said voter or voters.
 6
   Secretary of State, Secretary Benson Announces Modernized Voter Registration on National
 Voter Registration Day <https://www.michigan.gov/sos/0,4670,7-127-1640_9150-508246--
 ,00.html> (accessed July 14, 2020).




                                                                                              EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1289
                                         PageID.333 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page62
                                                                          62ofof77
                                                                                 77




 On January 6, 2020, PTV filed suit against the Secretary in the Court of Claims. PTV’s complaint
 and the Priorities USA plaintiffs’ amended complaint both advanced similar allegations. PTV and
 the Priorities USA plaintiffs asserted that the Legislature’s proof of residency definition in MCL
 169.497 and the requirement that some voters be issued a challenge ballot unduly burdened the
 self-executing provisions in 1963 Const, art 2, § 4. Additionally, the proof of residency definition
 violated the Equal Protection Clause of the Michigan Constitution by burdening the right to vote,
 and by treating similarly situated voters differently: those who registered to vote within the 14-day
 period, but who could not show proof of residency with a current Michigan driver’s license or
 personal identification card were issued a challenged ballot. The Priorities USA plaintiffs finally
 asserted that the Secretary’s AVR Policy burdened and curtailed the right in 1963 Const, art 2,
 § 4(1)(d).

         Following the consolidation of the two cases, and the Legislature’s intervention, the
 Legislature filed a motion for summary disposition under MCR 2.116(C)(10).7 The Legislature
 argued that the proof of residency amendment in MCL 168.497 was a constitutional exercise of its
 power to preserve the purity of elections, guard against abuses of the elective franchise, and
 provide for a system of voter registration and absentee balloting. The Legislature further argued
 that the Michigan Constitution, following the passage of Proposal 3, did not define proof of
 residency, which essentially required the Legislature to exercise its constitutional powers to define
 the phrase. The definition of proof of residency did not violate the Equal Protection Clause
 because the statute provided reasonable, nondiscriminatory restrictions; thus, it was subject to only
 rational basis review. The state’s interest in preventing voter fraud justified the restrictions.
 Finally, the Legislature argued that the AVR Policy was consistent with 1963 Const, art 2, § 4
 because the right to be automatically registered to vote only applies to those who are entitled to
 register to vote, namely individuals who are 17½ years of age or older.

          The Secretary also moved for summary disposition under MCR 2.116(C)(10). Regarding
 the AVR Policy, the Secretary was automatically registering individuals to vote pursuant to the
 Michigan Constitution and statute, not a policy. The Secretary also argued that the definition of
 proof of residency did not impose an unconstitutional burden on the right to vote because the
 Legislature properly supplemented 1963 Const, art 2, § 4. Furthermore, an individual can register
 to vote in the 14-day period by signing an affidavit that the individual does not have a form of
 identification for election purposes and by presenting a document from a broad array of documents
 listed in the statute. Relatedly, an individual whose ballot must be marked as a challenged ballot
 casts either a regular ballot or an absent voter ballot. The ballot is merely marked so that it can
 later be identified if an election is contested. A challenged ballot does not require the individual
 to reveal the content of the ballot. Individuals who cannot produce a current Michigan driver’s
 license or personal identification card and are required to vote a challenged ballot are not denied
 equal protection. Individuals who must vote a challenged ballot are not similarly situated to
 individuals who have a current Michigan’s driver’s license or personal identification card. The




 7
  The Court of Claims granted the Legislature’s motion to intervene in lower court no. 19-000191-
 MZ, and the Priorities USA plaintiffs do not challenge that order on appeal.



                                                                                          EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1290
                                         PageID.334 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page63
                                                                          63ofof77
                                                                                 77




 use of alternative, and sometimes less objective, forms of proof of residency reasonably warrants
 additional procedural requirements.

         In PTV’s motion for summary disposition under MCR 2.116(C)(10), PTV argued that
 MCL 168.497 imposed additional obligations on the self-executing rights of 1963 Const, art 2,
 § 4. The term “residence” is generally understood as the place where a person lives. In MCL
 168.497, the Legislature defined proof of residency to mean more than simply proof of where one
 lives. It defined proof of residency to include proof of identity, i.e., a driver’s license or personal
 identification card. Although MCL 168.497 did not require a person registering to vote in the 14-
 day period to provide a current Michigan driver’s license or personal identification card, the
 Legislature narrowly limited the documents that it would accept as proof of residency, which
 curtailed and burdened the rights guaranteed by 1963 Const, art 2, § 4. Additionally, under MCL
 168.497, only those who provide a current Michigan driver’s license or personal identification card
 receive a regular or absent voter ballot. All others receive a challenged ballot, which is not a
 regular or absent voter ballot and which is also not a secret ballot.

         PTV also argued that MCL 168.497 failed to provide equal protection of the law. The
 statute creates three classes of voters: (1) those who present a current Michigan driver’s license or
 personal identification card, and who are allowed to vote a regular or absent voter ballot; (2) those
 who either submit other proof of identity, or who execute an affidavit attesting that they do not
 possess any of the acceptable forms of proof of identity, with one of a limited number of documents
 establishing residency, and who are required to vote a challenged ballot, and (3) those who do not
 have one of the limited number of documents establishing residency, and who are not allowed to
 vote. MCL 168.497 imposed a severe burden on the rights of the voters in the second class. Those
 voters had to vote a challenged ballot, which required extra time by the clerk’s office, which
 required the voters to wait longer. MCL 168.497 also imposed a severe burden on the rights of
 the voters in the third class. These voters were deprived of their right to vote, and there was no
 compelling state interest justifying the deprivation, according to PTV.

         The Priorities USA plaintiffs moved for a preliminary injunction, attaching three affidavits
 from two students at the University of Michigan and one student at Michigan State University that
 detailed their difficulties in registering to vote in the 14-day period. The Priorities USA plaintiffs
 also attached a report from Michael E. Herron, Ph.D., which detailed the results from two surveys
 he commissioned. In the first survey, 2,000 Michigan residents, who were eligible to vote and
 planned to vote in 2020, were asked about whether they had the documents listed in MCL 168.497.
 According to Dr. Herron, 1.6% of the participants answered that they did not have documentation
 that would satisfy the requirements of MCL 168.497. 1.6% of citizens of voting age in Michigan
 is 159,320 individuals. According to Dr. Herron, the survey also showed that approximately 6%
 of the participants who were younger than 25 years of age lacked documentation that would satisfy
 the requirements of MCL 168.497. The participants in the second survey were students at
 Michigan colleges or universities. According to Dr. Herron, of the students who were United
 States citizens and not registered to vote in Michigan, 16.9% of them did not have documentation
 that would satisfy the requirements of MCL 168.497. Dr. Herron believed that approximately
 15,514 of the college and university students in Michigan would not be able to provide proof of
 residency under MCL 168.497. Dr. Herron also reviewed records provided by the Secretary,
 which indicated that, in the five elections following the passage of Proposal 3, 264 individuals (94




                                                                                            EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1291
                                         PageID.335 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page64
                                                                          64ofof77
                                                                                 77




 of whom were 21 years of age or younger) were not able to register in the 14-day period for the
 upcoming election because they lacked proof of residency.

         On June 24, 2020, the Court of Claims issued an opinion and order granting the
 Legislature’s and the Secretary’s motions for summary disposition, denying PTV’s motion for
 summary disposition, and denying the Priorities USA plaintiffs’ motion for a preliminary
 injunction. The Court of Claims first addressed the claim that the amendments of 1963 Const, art
 2, § 4, following the passage of Proposal 3, were “self-executing” and that the requirements of
 MCL 168.497(2)-(5) were unconstitutional because they unduly restricted the new rights
 recognized in the Michigan Constitution. The Court of Claims held that while the Legislature may
 not enact laws that impose additional burdens on self-executing constitutional provisions, it may
 enact laws that supplement those provisions, such as laws that provide clarity and safeguard against
 abuses. Because the phrase proof of residency was undefined in Const 1963, art 2, § 4, and the
 residence of a voter is essential for voting purposes, the Legislature properly supplemented the
 constitutional provision when it defined proof of residency.

         Next, the Court of Claims rejected the argument that the AVR Policy unduly burdened and
 curtailed the rights in 1963 Const, art 2, § 4. The AVR Policy was not a policy, but “rather a
 restatement of state law, specifically MCL 168.493a and MCL 168.492, and is consistent with the
 right of ‘electors qualified to vote’ being entitled to automatically register to vote when doing
 business with the secretary of state offices.” Further, the Michigan Constitution defines an elector
 qualified to vote as any resident who has reached the age of 18, and a qualified voter may be
 automatically registered to vote as a result of conducting business with the secretary of state.
 Under MCL 168.492, an elector qualified to vote is someone 17½ years of age or older, “and
 nowhere does the Constitution grant individuals under the age of [17½] the right to be
 automatically registered when conducting business with the secretary of state.”

         The Court of Claims then addressed whether MCL 168.497 placed an unconstitutional
 burden on voters. The court noted that, although the right to vote was not enumerated in either the
 federal or state constitutions, the United States Supreme Court has held that citizens have a
 constitutionally protected right to participate in elections on an equal basis with other citizens in
 the jurisdiction. Furthermore, the court held, the right to vote is not absolute. A state has the
 power to impose voter qualifications and to regulate access to the franchise in many different ways.
 The court rejected the argument that the Legislature’s definition of proof of residency in MCL
 168.497 placed a severe burden on the constitutional right to register to vote in the 14-day period.
 The statute imposed some burden on voters—the statute requires an individual to bring to the
 election office or polling place some form of proof of residency. But, this was a reasonable,
 nondiscriminatory restriction, given the wide variety of documents that constituted acceptable
 ways to establish proof of residency. Additionally, if a voter did not have an acceptable proof of
 residency in the form of a driver’s license or a personal identification card, “that person may vote
 with a challenged ballot that is counted that day, the same as all other ballots,” so long as they
 produce one of the acceptable forms of proof of residency.

        The Court of Claims also rejected the Priorities USA plaintiffs’ suggestion that younger
 voters will be most harmed by MCL 168.497. First, because it was a facial challenge to MCL
 168.497, there could not be a focus on any possible effects on a discrete population; the focus must
 be on the voting population as whole. Second, the argument “overlook[ed] the broad range of



                                                                                          EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1292
                                         PageID.336 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page65
                                                                          65ofof77
                                                                                 77




 documents that suffice under the statute, the majority of which are readily available to college
 students, and the fact that registration can be accomplished over the internet, something ‘younger
 voters’ are surely able to utilize.” Third, the argument gave no credence to the young voters’
 ability to understand and follow clear voter registration procedures.

         Finally, the Court of Claims rejected the argument that the requirement in MCL 168.497(5)
 that challenged ballots be issued to those who register to vote in the 14-day period without
 providing a current Michigan driver’s license or personal identification card violates equal
 protection because it denied those voters the right to a secret ballot. The court reasoned that
 challenged ballots were treated the same as any other ballot on election day. “[D]espite [the
 challenged ballot] being marked on the outside as challenged, upon presentment of identification,
 the voter was eligible to receive, and did receive, a regular ballot,” which complied with 1963
 Const, art 2, § 4(1)(f). To the extent that any burden was placed on a voter’s right, it was minimal.
 A challenged ballot was a secret ballot because it was counted in the same way as a normal ballot,
 and the contents were not revealed to the public. The Court of Claims explained:

        It is only in the event of a contested election, where the challenged ballot is at issue,
        that the ballot may be inspected or identified; however, this inspection may only
        occur with either: the voter’s written consent; or only after the individual has been
        convicted of falsely swearing the ballot; or the voter was deemed to be unqualified.
        MCL 168.474. Therefore, the only way for the vote to be revealed—absent express
        written consent—is under court order and even then, only in two limited
        circumstances that require a prior determination of falsehood. This is not a severe
        burden, and it places no burden on the voter at the time of voting, nor does it impact
        the tabulation of those particular votes cast on election day.

                In contrast, the state has an interest in ensuring the integrity of ballots should
        it be needed. This specific interest is properly served by this regulation, as in the
        event of suspected voter fraud, the court may reveal the identity of the voter and a
        determination can be made. Overall, the burden imposed on voters’ rights is
        minimal, and the legislation is within the scope of the state’s interest in preserving
        the purity of elections.

        Thus, the Court of Claims granted summary disposition in favor of the Legislature and the
 Secretary, and dismissed the complaints with prejudice. This appeal follows.

                                          III. DISCUSSION

         On appeal in Docket No. 353977, PTV argues that the Court of Claims erred in concluding
 that there is no constitutional right to vote; MCL 168.497 impermissibly imposed additional
 obligations on the self-executing provisions of 1963 Const, art 2, § 4(1)(a) and § 4(1)(f)(2); the
 requirement of issuing a challenged ballot was burdensome, unconstitutional, and served no
 legitimate state interest. In Docket No. 354096, the Priorities USA plaintiffs similarly argue that
 the Court of Claims erred in concluding that MCL 168.497 did not violate the self-executing
 provisions of 1963 Const, arts 1, § 2 and 2, § 4; the AVR Policy did not violate the self-executing
 provision of 1963 Const, art 2, § 4; and they were entitled to a preliminary injunction. We disagree.




                                                                                              EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1293
                                         PageID.337 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page66
                                                                          66ofof77
                                                                                 77




                                   A. STANDARD OF REVIEW

         This Court reviews de novo a trial court’s decision on a motion for summary disposition.
 Ellison v Dep’t of State, 320 Mich App 169, 175; 906 NW2d 221 (2017). Summary disposition is
 proper under MCR 2.116(C)(10) if, “[e]xcept as to the amount of damages, there is no genuine
 issue as to any material fact, and the moving party is entitled to judgment or partial judgment as a
 matter of law.”

         This Court also reviews de novo questions of constitutional law. Bonner v Brighton, 495
 Mich 209, 221; 848 NW2d 390 (2014). “A statute challenged on a constitutional basis is ‘clothed
 in a presumption of constitutionality,’ and the burden of proving that a statute is unconstitutional
 rests with the party challenging it.” In re Request for Advisory Opinion Regarding
 Constitutionality of 2005 PA 71, 479 Mich 1, 11; 740 NW2d 444 (2007) (citation omitted).

         A challenge to the constitutionality of a statute is either a facial challenge or an as-applied
 challenge. Bonner, 495 Mich at 223 nn 26-27; In re Request for Advisory Opinion Regarding
 Constitutionality of 2005 PA 71, 479 Mich at 11 & n 20. “A facial challenge is a claim that the
 law is invalid in toto—and therefore incapable of any valid application,” whereas an as-applied
 challenge “considers the specific application of a facially valid law to individual facts.” In re
 Request for Advisory Opinion Regarding Constitutionality of 2005 PA 71, 479 Mich at 11 & n 20
 (quotation marks and citation omitted). The challenges to MCL 168.497 are facial challenges.
 PTV and the Priorities USA plaintiffs are asking that MCL 168.497(2)-(5) be declared
 unconstitutional in all circumstances. They do not claim the statute is unconstitutional only when
 applied in a specific circumstance.

         “A party challenging the facial constitutionality of a [statute] ‘faces an extremely rigorous
 standard.’ ” Bonner, 495 Mich at 223 (citation omitted). A plaintiff “must establish that no set of
 circumstances exists under which the act would be valid” and “[t]he fact that the . . . act might
 operate unconstitutionally under some conceivable set of circumstances is insufficient’ ” to render
 the act invalid. Council of Orgs & Others for Ed About Parochiaid, Inc v Governor, 455 Mich
 557, 568; 566 NW2d 208 (1997) (quotation marks, alteration marks, and citation omitted). Indeed,
 “if any state of facts reasonably can be conceived that would sustain [a legislative act], the
 existence of the state of facts at the time the law was enacted must be assumed.” Id. (quotation
 marks, alteration marks, and citation omitted). “[B]ecause facial attacks, by their nature, are not
 dependent on the facts surrounding any particular decision, the specific facts surrounding
 plaintiffs’ claim are inapposite.” Bonner, 495 Mich at 223.

                            B. CONSTITUTIONAL RIGHT TO VOTE

         PTV and the Priorities USA plaintiffs argue that the Court of Claims erred by stating that
 the right to vote was not expressly enumerated in the Michigan Constitution. Before addressing
 this argument, we find it necessary to detail the history of the right to vote.

        In the Court of Claims opinion and order, the court stated that “the right to vote is not
 enumerated in either the federal or state constitution . . . .” Although there are numerous
 provisions in the United States Constitution that prevent states from discriminating against specific
 groups by taking away their right to vote, there is no specific enumeration of the right to vote. See




                                                                                            EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1294
                                         PageID.338 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page67
                                                                          67ofof77
                                                                                 77




 San Antonio Indep Sch Dist v Rodriguez, 411 US 1, 35 n 78; 193 S Ct 1278; 36 L Ed 2d 16 (1973)
 (“[T]he right to vote, per se, is not a constitutionally protected right . . . .”). For example, the
 Fifteenth Amendment states: “The right of citizens of the United States to vote shall not be denied
 or abridged by the United States or by any State on account of race, color, or previous condition
 of servitude.” US Const, Am XV. Nearly identical language is used in the Nineteenth and Twenty-
 Sixth Amendments, which prohibit denying or abridging the right to vote on the basis of gender
 or age, respectively. See US Const, Ams XIX and XXVI.

         Despite the lack of a positive right to vote, the United States Supreme Court, “[i]n decision
 after decision, . . . has made clear that a citizen has a constitutionally protected right to participate
 in elections on an equal basis with other citizens in the jurisdiction.” Dunn v Blumstein, 405 US
 330, 336; 92 S Ct 995; 31 L Ed 2d 274 (1972). Indeed, “[n]o right is more precious in a free
 country than that of having a voice in the election of those who make the laws under which, as
 good citizens, we must live. Other rights, even the most basic, are illusory if the right to vote is
 undermined.” Wesberry v Sanders, 376 US 1, 17; 84 S Ct 526, 534-535; 11 L Ed 2d 481 (1964).
 However, “[t]his equal right to vote is not absolute; the States have the power to impose voter
 qualifications, and to regulate access to the franchise in other ways.” Dunn, 405 US at 336
 (quotation marks and citation omitted).

          Following the passage of Proposal 3 in Michigan, this state’s constitution now reads:
 “Every citizen of the Unites States who is an elector qualified to vote in Michigan shall have the
 following rights: The right, once registered, to vote a secret ballot in all elections.” 1963 Const,
 art 2, § 4(1)(a). Although decided before the passage of Proposal 3, and the relevant amendment
 of our state’s constitution, our Supreme Court stated in In re Request for Advisory Opinion
 Regarding Constitutionality of 2005 PA 71, 479 Mich at 16, that “the right to vote is an implicit
 fundamental political right that is preservative of all rights.” (Quotation marks and citation
 omitted). Our Supreme Court continued: “However, ‘[t]his equal right to vote is not absolute . . . .’
 ” Id., quoting Dunn, 405 US at 336 (alteration in original; internal quotation marks omitted).

         PTV and the Priorities USA plaintiffs assert that 1963 Const, art 2, § 4(1)(a) provides a
 constitutional right to vote. This section unambiguously provides that a qualified citizen has the
 “right, once registered, to vote a secret ballot in all elections.” 1963 Const, art 2, § 4(1)(a).
 However, this section does not provide that an individual has an absolute constitutional right to
 vote; the individual must first be a qualified elector who has registered to vote. Id. Although the
 Michigan Constitution now expressly provides for the right to vote, certain requirements must be
 met before an individual can exercise his or her fundamental political right to vote. Despite the
 Court of Claims’ quotation of caselaw predating the passage of Proposal 3, the court’s opinion
 recognized the constitutionally protected status of the right to vote. Thus, there is no error
 requiring reversal.

                    C. SELF-EXECUTING CONSTITUTIONAL PROVISIONS

         PTV and the Priorities USA plaintiffs argue that the Legislature’s definition of proof of
 residency in MCL 168.497 and the requirement in MCL 168.497(5) that a challenged ballot be
 issued to anyone who registers to vote in the 14-day period without providing a current Michigan
 driver’s license or personal identification card unduly burden the rights in 1963 Const, art 2,
 § (4)(1)(f). They claim that, because the rights in 1963 Const, art 2, § 4(1) are self-executing



                                                                                              EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1295
                                         PageID.339 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page68
                                                                          68ofof77
                                                                                 77




 rights, the statutory provisions are unconstitutional. The Priorities USA plaintiffs also argue that
 the Secretary’s AVR Policy unduly burdens the right in 1963 Const, art 2, § (4)(1)(d). We
 disagree.

         There is no dispute among the parties that the rights in Const 1963, art 2, § 4(1) are self-
 executing. “A constitutional provision is deemed self-executing, if it supplies a sufficient rule, by
 means of which the right given may be enjoyed and protected, or the duty imposed may be
 enforced[.]” League of Women Voters of Mich v Secretary of State, ___ Mich App ___, ___; ___
 NW2d ___ (2020) (Docket Nos. 350938, 351073); slip op at 11 (quotation marks and citation
 omitted). While the Legislature may not impose additional obligations on a self-executing
 constitutional provision, Wolverine Golf Club v Secretary of State, 384 Mich 461, 466; 185 NW2d
 392 (1971); Durant v Dep’t of Ed (On Second Remand), 186 Mich App 83, 98; 463 NW2d 461
 (1990), it may enact laws that supplement a self-executing constitutional provision, see Wolverine
 Golf Club, 384 Mich at 466. Statutes that supplement a self-executing constitutional provision
 may not curtail the constitutional rights or place any undue burdens on them. See id.; Durant, 186
 Mich App at 98. Additionally, the statutes must be in harmony with the spirit of the Michigan
 Constitution and their object must be to further the exercise of the constitutional rights and make
 them more available. League of Women Voters of Mich, ___ Mich App at ___; slip op at 11.
 Statutes that supplement a self-executing provision may be desirable, “by way of providing a more
 specific and convenient remedy and facilitating the carrying into effect or executing of the rights
 secured, making every step definite, and safeguarding the same so as to prevent abuses.”
 Wolverine Golf Club v Secretary of State, 24 Mich App 711, 730; 180 NW2d 820 (1970) (opinion
 by LESINSKI, C.J.), aff’d 384 Mich 461 (1971) (quotation marks and citation omitted).

                                    1. PROOF OF RESIDENCY

         Under 1963 Const, art 2, § 4(1)(f)(2), a person who seeks to register to vote “beginning on
 the fourteenth (14th) day before that election and continuing through the day of that election” must
 submit “a completed voter registration application” and provide “proof of residency.” A person’s
 residence, for purposes of Michigan election law, is the “place at which a person habitually sleeps,
 keeps his or her personal effects, and has a regular place of lodging. If a person has more than 1
 residence . . . that place at which the person resides the greater part of the time shall be his or her
 official residence[.]” MCL 168.11(1). An individual may only vote in the township or city in
 which the individual resides. See MCL 168.491; MCL 168.492. Because an individual may only
 vote in the township where he or she resides, the individual’s residence dictates which candidates
 and proposals the individual can vote for.

         MCL 168.497(2) requires an individual who applies to register to vote in the 14-day period
 to provide proof of residency. This is not an additional requirement; 1963 Const, art 2, § 4(1)(f)(2)
 specifically provides that a person who registers to vote in the 14-day period must provide proof
 of residency. In MCL 168.497(2)-(5), the Legislature defined proof of residency. Because there
 is no definition of proof of residency in 1963 Const, art 2, § 4(1), the Legislature’s definition of
 proof of residency is a law that supplements the constitutional provision.

        A definition from the Legislature of proof of residency was desirable. Wolverine Golf
 Club, 24 Mich App at 730. Absent a statutory definition of proof of residency, confusion and
 disorder could arise during the 14-day period and on election day itself. Any person who wanted



                                                                                            EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1296
                                         PageID.340 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page69
                                                                          69ofof77
                                                                                 77




 to register to vote in the 14-day period would be left to wonder what documents would be accepted
 as proof of residency. Each city or township clerk would have to make his or her own
 determination regarding what is acceptable proof of residency. Under these individualized
 determinations, the documents that would be accepted as proof of residency could be different in
 each of Michigan’s cities and townships. Consequently, a definition of proof of residency makes
 definite what documents an individual must bring to register to vote in the 14-day period and
 creates a uniform standard in each of Michigan’s voting jurisdictions. Id. Furthermore, the
 Legislature has the constitutional authority under 1963 Const, art 2, § 4(2) to enact laws to preserve
 the purity of elections,8 to guard against abuses of the elective franchise, and to provide for a
 system of voter registration and absentee voting. Accordingly, a legislative definition of proof of
 residency, which makes definite what documents can be used as proof of residency, is in harmony
 with the Legislature’s obligations under the Michigan Constitution concerning the administration
 of elections and furthers the exercise of voter registration in the 14-day period. League of Women
 Voters of Mich, ___ Mich App at ___; slip op at 11.

         Additionally, even though the Priorities USA plaintiffs have presented evidence that the
 Legislature’s definition of proof of residency in MCL 168.497 has prevented, and may prevent,
 individuals who are qualified to vote from registering in the 14-day period, the Legislature’s
 definition of proof of residency does not unduly burden the right to register to vote in the 14-day
 period. Under MCL 168.497, a person provides proof of residency if the person presents either of
 the following: (1) a current Michigan driver’s license or personal identification card, MCL
 168.497(2); (2) “any other form of identification for election purposes,” which includes driver’s
 licenses and personal identification cards issued by other states and student photo identification
 cards, see MCL 168.2(k), along with a current utility bill, a current bank statement, or a current
 paycheck, government check, or other government document, MCL 168.497(3); or (3) an affidavit
 indicating that the individual does not have “identification for election purposes” and a current
 utility bill, a current bank statement, or a current paycheck, government check, or other
 government document, MCL 168.497(4).

          The Legislature’s definition of proof of residency allows a person to register to vote in the
 14-day period with a broad array of common, ordinary types of documents that are available to
 persons of all voting ages. The Legislature did not provide a narrow list of documents that
 individuals who register to vote in the 14-day period must present as proof of residency. Moreover,
 1963 Const, art 2, § 4(1)(f) requires an individual to provide proof of residency when registering
 to vote in the 14-day period, and MCL 168.497(2)-(4) defines what documents are acceptable to
 fulfill that constitutional requirement. Because the Legislature’s definition does not unduly burden
 the right to register to vote in the 14-day period, the definition is a proper supplement to 1963
 Const, art 2, § 4(1)(f).




 8
    “The phrase ‘purity of elections’ does not have a single precise meaning. However, it
 unmistakably requires fairness and evenhandedness in the election laws of this state.” Barrow v
 Detroit Election Comm, 305 Mich App 649, 676; 854 NW2d 489 (2014) (quotation marks and
 citation omitted).



                                                                                           EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1297
                                         PageID.341 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page70
                                                                          70ofof77
                                                                                 77




                                    2. CHALLENGED BALLOTS

         We reject the claims of PVT and the Priorities USA plaintiffs that MCL 168.497(5), which
 requires that a challenged ballot be issued to anyone who registers to vote in the 14-day period
 without providing a current Michigan driver’s license or personal identification card, unduly
 burdens the rights in 1963 Const, art 2, § 4(1)(a) and (f). Under 1963 Const, art 2, § 4(1)(f), a
 person who registers to vote in accordance with that subsection “shall be immediately eligible to
 receive a regular or absent voter ballot.” Under 1963 Const, art 2, § 4(1)(a), a voter is entitled to
 “a secret ballot.”

         Michigan election law defines a “regular ballot” as “a ballot that is issued to a voter on
 election day at a polling place location.” MCL 168.3(h). An “absent voter ballot” is “a ballot that
 is issued to a voter through the absentee voter process.” MCL 168.2(b). A challenged ballot is
 not a third type of ballot. Rather, a challenged ballot is either a regular ballot or an absent voter
 ballot that is marked (and the mark subsequently concealed) with the number corresponding to the
 voter’s poll list number. See MCL 168.745; MCL 168.746; MCL 168.761(6); In re Request for
 Advisory Opinion Regarding Constitutionality of 2005 PA 71, 479 Mich at 14 n 24. Notably, a
 challenged ballot is entered and tabulated with all the other ballots that are cast. See MCL
 168.497(5); In re Request for Advisory Opinion Regarding Constitutionality of 2005 PA 71, 479
 Mich at 14 n 24.

         Furthermore, a challenged ballot is a secret ballot. Generally, a secret ballot is one that
 prevents anyone else from knowing how the individual voted. See Helme v Bd of Election
 Comm’rs of Lenawee Co, 149 Mich 390, 391-393; 113 NW 6 (1907); People v Cicott, 16 Mich
 283, 297 (1868), overruled on other grounds by Petrie v Curtis, 387 Mich 436 (1972). The mark
 on a challenged ballot, either before or after it is concealed, does not indicate to anyone how the
 individual voted. Long before Proposal 3 was passed, the Supreme Court recognized that 1963
 Const, art 2, § 4 provided a right to a secret ballot. Belcher v Mayor of Ann Arbor, 402 Mich 132,
 134; 262 NW2d 1 (1978). This right is not absolute; upon a showing that the voter acted
 fraudulently, the right can be abrogated. Id. (“We hold that a citizen’s right to a secret ballot in all
 elections as guaranteed by Const 1963, art 2, § 4, cannot be so abrogated in the absence of a
 showing that the voter acted fraudulently.”). In a contested election, a challenged ballot may be
 inspected. See MCL 168.747. But, it may only be inspected if the person consents, the person has
 been convicted of falsely swearing in such ballot, or if it has been determined that such person was
 an unqualified elector at the time of casting the ballot. Id. Because the right to a secret ballot is
 not absolute, the fact that a challenged ballot may be inspected in a contested election, MCL
 168.474, does not mean that it is not a secret ballot.

                                           3. AVR POLICY

         The Secretary’s AVR Policy does not unduly burden the right in 1963 Const, art 2,
 § 4(1)(d). Under 1963 Const, art 2, § 4(1), “[e]very citizen of the United States who is an elector
 qualified to vote in Michigan shall have [certain] rights[.]” In other words, the rights listed in 1963
 Const, art 2, § 4(1), including “[t]he right to be automatically registered to vote as a result of
 conducting business with the secretary of state regarding a driver’s license or personal
 identification card,” are rights of “any citizen of the United States who is an elector qualified to
 vote in Michigan.” An individual is not an elector qualified to vote in Michigan—and entitled to



                                                                                             EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1298
                                         PageID.342 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page71
                                                                          71ofof77
                                                                                 77




 the rights listed in 1963 Const, art 2, § 4(1)—until the individual reaches 18 years of age. See US
 Const, Am XXVI; 1963 Const, art 2, § 1; In re Request for Advisory Opinion Regarding
 Constitutionality of 2005 PA 71, 479 at 47 n 1 (CAVANAGH, J., dissenting).

         The AVR Policy, which allows those who are 17½ years of age or older to be automatically
 registered to vote as a result of conducting business with the Secretary regarding a driver’s license
 or personal identification card, is consistent with MCL 168.492. The statute provides:

                Each individual who has the following qualifications of an elector is entitled
        to register as an elector in the township or city in which he or she resides. The
        individual must be a citizen of the United States; not less than 17-½ years of age; a
        resident of this state; and a resident of the township or city. [MCL 168.492.]

 Because a person under the age of 18 is not an elector qualified to vote in Michigan, and because
 the AVR Policy is consistent with MCL 168.492, which allows an individual who is not less than
 17½ years of age to register to vote, the argument that the AVR Policy unduly burdens the right in
 1963 Const, art 2, § 4(1)(d) is without merit.

                                     D. EQUAL PROTECTION

          PTV and the Priorities USA plaintiffs argue that MCL 168.497 violates the Equal
 Protection Clause of the Michigan Constitution. 1963 Const, art 1, § 2 provides that “[n]o person
 shall be denied the equal protection of the laws; nor shall any person be denied the enjoyment of
 his civil or political rights or be discriminated against in the exercise thereof because of religion,
 race, color or national origin.” The Equal Protection Clause in the Michigan Constitution is
 coextensive with the Equal Protection Clause of the United States Constitution. Shepherd
 Montessori Ctr Milan v Ann Arbor Charter Twp, 486 Mich 311, 318; 783 NW2d 695 (2010).
 Equal protection applies when a state either classifies voters in disparate ways or places undue
 restrictions on the right to vote. Obama for America v Husted, 697 F3d 423, 428 (CA 6, 2012).

          The Priorities USA plaintiffs argue that MCL 168.497(5) violates equal protection because
 it treats similarly situated voters differently. According to them, although Const 1963, art 2,
 § 4(1)(f) guarantees that all individuals who register to vote in the 14-day period shall receive a
 regular or absent voter ballot, under MCL 168.497(5), only those who submit a current Michigan
 driver’s license or personal identification card as their proof of residency receive a regular or
 absent voter ballot. PTV similarly argues that many people who register to vote in the 14-day
 period are denied the right to receive a regular or absent voter ballot. The basis for these arguments
 is that a challenged ballot does not constitute a regular or absent voter ballot. But, as previously
 discussed, a challenged ballot is a regular or absent voter ballot. As also laid out previously, a
 challenged ballot does not lose its character as a secret ballot unless the election is contested.
 Regardless how an individual provides proof of residency, as defined in MCL 168.497, the
 individual receives a regular or absent voter ballot that is also a secret ballot. Similarly situated
 voters are not treated differently under MCL 168.497(5).

      The Priorities USA plaintiffs argue that the Legislature’s definition of proof of residency
 in MCL 168.497 severely burdens the right to vote because it has, and will, disenfranchise




                                                                                           EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1299
                                         PageID.343 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page72
                                                                          72ofof77
                                                                                 77




 hundreds, if not thousands, of individuals in Michigan who are qualified to vote. According to the
 Priorities USA plaintiffs, strict scrutiny should be applied to the definition.

         Every election law, “whether it governs the registration and qualifications of voters, the
 selection and eligibility of candidates, or the voting process itself, inevitably affects—at least to
 some degree—the individual’s right to vote and his right to associate with others for political
 ends.” Anderson v Celebrezze, 460 US 780, 788; 103 S Ct 1564; 75 L Ed 2d 547 (1983).9
 Consequently, subjecting every voting regulation to strict scrutiny, thereby requiring that the
 regulation be narrowly tailored to advance a compelling state interest, would tie the hands of states
 seeking to assure that elections are operated equitably and efficiently. Burdick v Takushi, 504 US
 428, 433; 112 S Ct 2059; 119 L Ed 2d 245 (1992). In Burdick, the United States Supreme Court
 held that “a more flexible standard” applies:

        A court considering a challenge to a state election law must weigh the “character
        and magnitude of the asserted injury to the rights protected by the First and
        Fourteenth Amendments that the plaintiff seeks to vindicate” against “the precise
        interests put forward by the State as justifications for the burden imposed by its
        rule,” taking into consideration “the extent to which those interests make it
        necessary to burden the plaintiff’s rights.”

                 Under this standard, the rigorousness of our inquiry into the propriety of a
        state election law depends upon the extent to which a challenged regulation burdens
        First and Fourteenth Amendment rights. Thus, as we have recognized when those
        rights are subjected to “severe” restrictions, the regulation must be “narrowly drawn
        to advance a state interest of compelling importance.” But when a state election
        law provision imposes only “reasonable, nondiscriminatory restrictions” upon the
        First and Fourteenth Amendment rights of voters, “the State’s important regulatory
        interests are generally sufficient to justify” the restrictions. [Id. at 434 (citations
        omitted).]

 See also In re Request for Advisory Opinion Regarding Constitutionality of 2005 PA 71, 479 Mich
 at 21-22, where the Supreme Court, after quoting these two paragraphs, stated:

                Thus, the first step in determining whether an election law contravenes the
        constitution is to determine the nature and magnitude of the claimed restriction
        inflicted by the election law on the right to vote, weighed against the precise interest
        identified by the state. If the burden on the right to vote is severe, then the


 9
   Regardless whether the right to vote, following the passage of Proposal 3, is now an expressly
 enumerated right in the Michigan Constitution, the United States Supreme Court has recognized
 that the right to vote is a “ ‘a fundamental political right’ ” that “is preservative of other basic and
 civil political rights.” Reynolds v Sims, 377 US 533, 562; 84 S Ct 1362; 12 L Ed 2d 506 (1964)
 (citation omitted). A citizen has “a constitutionally protected right to participate in elections on
 an equal basis with other citizens in the jurisdiction.” Dunn, 405 US at 336. The right to vote,
 however, is not absolute; a state has the power to impose voter qualifications, and to regulate
 access to the franchise in other ways. Id.; see also 1963 Const, art 2, § 4(2).



                                                                                             EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1300
                                         PageID.344 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page73
                                                                          73ofof77
                                                                                 77




        regulation must be “narrowly drawn” to further a compelling state interest.
        However, if the restriction imposed is reasonable and nondiscriminatory, then the
        law is upheld as warranted by the important regulatory interest identified by the
        state. The United States Supreme Court has stressed that each inquiry is fact and
        circumstance specific, because “[n]o bright line separates permissible election-
        related regulation from unconstitutional infringements[.]” [Citation omitted.]

 In resolving an equal protection challenge to an election law under the Michigan Constitution, this
 Court applies the Burdick test. Id. at 35.

          The Legislature’s definition of proof of residency does not impose a severe burden on the
 right to vote. Because Const 1963, art 2, § 4(1) does not define proof of residency, the Legislature
 provided a definition in MCL 168.497, and the Legislature’s definition allows individuals to
 provide proof of residency with a broad array of ordinary, common documents that are available
 to persons of all voting ages. The Priorities USA plaintiffs have presented evidence that there are
 individuals who are qualified to vote and who could not provide proof of residency, as defined in
 MCL 168.497, in the 14-day period leading up to the March 2020 presidential primary.

         However, in arguing that the Legislature’s definition of proof of residency has, and will,
 disenfranchise these individuals, the Priorities USA plaintiffs fail to recognize that an individual
 can register to vote in several ways. An individual can register to vote by mailing a completed
 voter registration application on or before the 15th day before the election. 1963 Const, art 2,
 § 4(1)(e). An individual can register to vote by appearing in person and submitting a completed
 voter registration application on or before the 15th day before the election. 1963 Const, art 2,
 § 4(1)(f)(1). See also MCL 168.497(1), which allows an individual to register to vote in person,
 by mail, or online until the 15th day before the election. Additionally, an individual can register
 to vote in the 14-day period by appearing in person, submitting a completed voter registration
 application, and providing proof of residency. 1963 Const, art 2, § 4(1)(f)(2).

          The Priorities USA plaintiffs make no claim that any person who is unable to provide proof
 of residency, as defined in MCL 168.497, in the 14-day period would not be able to register to
 vote on or before the 15th day before the election. Notably, election days are set by the Michigan
 Constitution and by statute. See 1963 Const, art 2, § 5; MCL 168.641. Consequently, one should
 not be uninformed regarding when an election is to be held. Furthermore, it is not unreasonable
 to expect an individual who wishes to vote in an election, but who is not registered to vote or who
 has moved since registering to vote, to make inquiries or conduct research—in advance of the
 election—regarding how to register to vote. In doing so, an individual can learn the different
 options for registering to vote and the documents that are needed for each method. These inquiries
 are not a severe or substantial burden. Cf. Crawford v Marion Co Election Bd, 553 US 181, 198;
 128 S Ct 1610; 170 L Ed 2d 574 (2008) (opinion by STEVENS, J.) (indicating that the inconvenience
 for those who need a photo identification to vote by gathering the required documents, making a
 trip to the bureau of motor vehicles, and posing for a photograph does not qualify as a substantial
 burden); id. at 205 (SCALIA, J., concurring) (stating that burdens are severe if they go beyond the
 merely inconvenient and that “[o]rdinary and widespread burdens, such as those requiring
 ‘nominal effort’ of everyone, are not severe”) (citation omitted). Furthermore, while the Priorities
 USA plaintiffs claim that the Legislature’s definition of proof of residency is narrow, they make
 no claim that a more expansive list of specific documents, such as those which the Secretary allows



                                                                                         EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1301
                                         PageID.345 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page74
                                                                          74ofof77
                                                                                 77




 to constitute proof of residency when one applies for a driver’s license or personal identification
 card,10 would allow a significant number of individuals who cannot provide proof of residency, as
 defined by MCL 168.497, to provide it.

        The Legislature’s definition of proof of residency in MCL 168.497 is a reasonable,
 nondiscriminatory restriction that applies to all individuals who seek to register to vote in the 14-
 day period. See In re Request for Advisory Opinion Regarding Constitutionality of 2005 PA 71,
 497 Mich at 25. It does not, therefore, violate equal protection of the laws.

          Furthermore, the Legislature’s definition of proof of residency is warranted by the state’s
 regulatory interests. Id. at 22. The Legislature has constitutional authority to enact laws to
 preserve the purity of elections, to guard against abuses of the elective franchise, and to provide
 for a system of voter registration and absentee voting. 1963 Const, art 2, § 4(2). These obligations
 include ensuring that fraudulent voting does not dilute the votes of lawful voters. In re Request
 for Advisory Opinion Regarding Constitutionality of 2005 PA 71, 497 Mich at 19-20. Because a
 person’s residence dictates which candidates and proposals the person can vote for, see MCL
 168.492, the Legislature has an interest in ensuring that only residents of a city or township vote
 in that city or township. By defining proof of residency, a phrase undefined by 1963 Const, art 2,
 § 4(1), the Legislature has enacted a statute that helps to preserve the purity of elections and aids
 in providing for a system of voter registration. The clerks of Michigan’s cities and townships, as
 well as those qualified to vote in Michigan, now know what documents are needed to establish
 proof of residency in the 14-day period.

         Furthermore, the Legislature’s definition of proof of residency is a reasonable means to
 prevent voter fraud. By defining proof of residency as requiring either a current Michigan driver’s
 license or personal identification or a utility bill, bank statement, paycheck, government check, or
 other government document with the person’s name and current address, the Legislature has
 required the person to provide a document—created by a neutral, detached third party—that
 connects the person with their place of residence.

         We reject the Priorities USA plaintiffs’ claim that voter fraud does not justify the
 Legislature’s definition of proof of residency because voter fraud is not a problem in Michigan
 and there is no reason to believe that voter fraud would be more prevalent during the 14-day period
 than in any preceding period. Recall that it is the Michigan Constitution that requires different
 treatment of persons who register to vote in person on or before the 15th day before the election
 and those who register in the 14-day period. See 1963 Const, art 2, § 4(1)(f).11 Additionally, the


 10
   These documents include a credit card bill, bank statement, Michigan school transcript,
 mortgage, lease, or rental agreement, insurance policy, and vehicle title and registration. See
 Michigan Secretary of State, Driver’s License or ID Requirements, SOS-428 (June 2020).
 11
    “[T]he primary objective of constitutional interpretation, not dissimilar to any other exercise in
 judicial interpretation, is to faithfully give meaning to the intent of those who enacted the law.”
 Nat’l Pride at Work, Inc v Governor, 481 Mich 56, 67; 748 NW2d 524 (2008). Under 1963 Const,
 art 2, § 4(1)(f), when a person registers to vote in person, the documents that the person must
 present to the election official depends on when the person registers to vote. If the person registers




                                                                                           EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1302
                                         PageID.346 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page75
                                                                          75ofof77
                                                                                 77




 Legislature was not required to wait until there was proven voter fraud during the 14-day period
 before it could enact a definition of proof of residency. See In re Request for Advisory Opinion
 Regarding Constitutionality of 2005 PA 71, 479 Mich at 26-27, where the Supreme Court rejected
 the argument that the state’s interest in preventing in-person voter fraud was illusory because there
 was no significant evidence of such fraud:

        [T]here is no requirement that the Legislature “prove” that significant in-person
        voter fraud exists before it may permissibly act to prevent it. The United States
        Supreme Court has explicitly stated that “elaborate, empirical verification of the
        weightiness of the State’s asserted justifications” is not required. Rather, a state is
        permitted to take prophylactic action to respond to potential electoral problems:

                        To require States to prove actual [harm] as a predicate to the
                imposition of reasonable . . . restrictions would invariably lead to
                endless court battles over the sufficiency of the “evidence”
                marshaled by a State to prove the predicate. Such a requirement
                would necessitate that a State’s political system sustain some level
                of damage before the legislature could take corrective action.
                Legislatures, we think, should be permitted to respond to potential
                deficiencies in the electoral process with foresight rather than
                reactively, provided that the response is reasonable and does not
                significantly impinge on constitutionally protected rights.

        Therefore, the state is not required to provide any proof, much less “significant
        proof,” of in-person voter fraud before it may permissibly take steps to prevent it.
        [Citations omitted.]

         We also reject the Priorities USA plaintiffs’ claim that the Legislature’s definition of proof
 of residency was not justified because other statutes adequately prevent voter fraud. They point
 to MCL 168.933, which provides that “[a] person who makes a false affidavit or swears falsely
 while under oath . . . for the purpose of securing registration, for the purpose of voting at an
 election . . . is guilty of perjury.” In In re Request for Advisory Opinion Regarding
 Constitutionality of 2005 PA 71, 479 Mich at 28 n 69, the Supreme Court rejected a similar
 argument that the picture identification requirement of MCL 168.523(1) was not justified because
 there were statutes that imposed criminal penalties for those who impersonated another for voting
 purposes. It explained:



 to vote on or before the 15th day before the election the person must submit “a completed voter
 registration application.” 1963 Const, art 2, § 4(1)(f)(1). But, if the person registers to vote during
 the 14-day period, the person must submit “a completed voter registration application” and provide
 “proof of residency.” 1963 Const, art 2, § 4(1)(f)(2). Consequently, it is apparent that the voters
 who enacted Proposal 3 intended that those who register to vote in the 14-day period must provide
 additional documentation than those who register to vote on or before the 15th day before the
 election—in addition to submitting a completed voter registration application, they must also
 provide proof of residency.



                                                                                            EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1303
                                         PageID.347 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page76
                                                                          76ofof77
                                                                                 77




        [T]hat Michigan criminalizes in-person voter fraud does not address Michigan’s
        undisputed interest in preventing fraud in the first instance, nor do criminal
        sanctions provide a means of detecting fraud. Moreover, it is unclear how the
        imposition of criminal penalties could remedy the harm inflicted on our electoral
        system by a fraudulently cast ballot. [Id.]

 Accordingly, MCL 168.933 does not dispel the Legislature’s interest in preventing voter fraud
 during the 14-day period.

         Finally, PTV, in arguing that MCL 168.497 violates equal protection, focuses on the burden
 that is caused by the actual issuance of challenged ballots. According to PTV, because it takes
 longer for a challenged ballot to be issued, which results in longer lines, the requirement that
 challenged ballots be issued to those who register in the 14-day period without a current Michigan
 driver’s license or personal identification card burdens the right to vote.

         The burden of long lines, which results in people having to wait longer to register to vote,
 is not a severe burden. Long lines are certainly an inconvenience, but a burden must go beyond
 mere inconvenience to be severe. Crawford, 553 US at 205 (SCALIA, J., concurring). Additionally,
 the burden is justified by the state’s interest in preventing voter fraud. See In re Request for
 Advisory Opinion Regarding Constitutionality of 2005 PA 71, 479 Mich at 19-20. The challenged
 ballot provides a procedure, in a contested election, to identify a ballot that was cast by someone
 who engaged in voter fraud. See MCL 168.747; Belcher, 402 Mich at 132. It was reasonable for
 the Legislature to conclude that it was less likely that those persons who register to vote in the 14-
 day period with a current Michigan driver’s license or identification card would be committing
 fraud than those who register without one. Those who register to vote with a current Michigan
 driver’s license or personal identification card have a government issued identification that
 contains their picture and their current address. But someone who registers to vote by providing
 “any other form of identification for election purposes,” may have picture identification with a
 noncurrent address, such as a driver’s license or personal identification card issued by another
 state, or no address for the person, such as a student photo identification card, and someone who
 registers to vote by submitting an affidavit that he or she does not have “identification for election
 purposes” simply provides no photo identification at all.

                                IV. RESPONSE TO THE DISSENT

         Our dissenting colleague concedes that the Legislature was within its rights to establish
 what constitutes “proof of residency” within the 14-day period. Indeed, the dissent states that the
 Legislature “can and should” provide guidance as to what is acceptable proof of residency. By
 making this concession, our colleague must also acknowledge that the legislative choice reflected
 in MCL 168.497 represents a considered policy judgment of the political branches of our
 government. That policy judgment is one with which our dissenting colleague clearly disagrees.
 Indeed, our colleague states that she might have upheld the statute had the Legislature enacted a
 definition of proof of residency more in line with what she considers to be its “well-understood




                                                                                           EXHIBIT 3
Case
 Case2:20-cv-13134-LVP-RSW
      1:20-cv-01083-JTN-PJG ECF No. 1-4,
                                    6-4, PageID.1304
                                         PageID.348 Filed
                                                     Filed11/11/20
                                                           11/29/20 Page
                                                                     Page77
                                                                          77ofof77
                                                                                 77




 meaning.”12 But in our view it is not part of the judicial role to second guess the Legislature’s
 policy judgment in this regard, so long as what has been enacted does not run afoul of the
 constitution. See State Farm Fire & Cas Co v Old Republic Ins Co, 466 Mich 142, 149; 644
 NW2d 715 (2002) (“It is not the role of the judiciary to second-guess the wisdom of a legislative
 policy choice; our constitutional obligation is to interpret—not to rewrite—the law.”). We have
 laid out in painstaking detail why the statutory enactments at issue in this case are well within
 constitutional bounds.

         Finally, the dissent posits that there is a well-accepted meaning of the term “proof of
 residency.” If so, why should the Legislature have need of defining the term, as the dissent
 concedes that it “can and should” have done? More fundamentally, we disagree that the
 Legislature has substituted “proof of identity” for “proof of residency.” In the context of this
 statute, a State of Michigan driver’s license or personal identification card is being used not as
 proof of identity, but as proof of residency. Indeed, the Legislature considers it to be the highest
 and best proof of residency, as a prospective voter need not supply any other documentation within
 the 14-day period so long as the voter presents either of those documents reflecting an address
 within the voting jurisdiction.

                                          V. CONCLUSION

         We affirm the June 24, 2020 opinion and order of the Court of Claims. The Secretary and
 the Legislature were entitled to summary disposition. The Legislature’s definition of proof of
 residency in MCL 168.497 and the requirement in MCL 168.497(5) that a challenged ballot be
 issued to any person who registers to vote in the 14-day period without providing a current
 Michigan driver’s license or personal identification card does not unduly burden any of the rights
 in 1963 Const, art 2, § 4(1)(a) and (f). The Secretary’s AVR Policy also does not unduly burden
 the right in 1963 Const, art 2, § 4(1)(d). Additionally, the Legislature’s definition of proof of
 residency in MCL 168.497 and the requirement in MCL 168.497(5) concerning the issuance of
 challenged ballots do not violate equal protection.

        Affirmed.

                                                                /s/ Patrick M. Meter
                                                                /s/ Michael F. Gadola



 12
    The dissent lays out the list of documents the Secretary of State accepts as proof of residency
 when seeking to obtain a driver’s license or personal identification card, which is more expansive
 than the list in MCL 169.497. First, given the Legislature’s duty to preserve the purity of elections,
 and to ensure that the votes of qualified electors are not unfairly diluted, the Legislature was within
 its rights to require a higher standard of proof of residency for voting purposes than for driving
 purposes. As to the dissent’s argument that the list the Legislature chose discriminates on the basis
 of income, we note that the more expansive list the dissent appears to prefer includes items such
 as utility bills, bank statements, mortgages, pay stubs, life insurance policies, and other documents
 that presume a certain economic status. This appears unavoidable in any scheme designed to
 establish a person’s residency.



                                                                                            EXHIBIT 3
